Case: 4:19-cv-03099-RWS Doc. #: 43-1 Filed: 09/08/20 Page: 1 of 54 PageID #: 605




FINAL 8-12-20


                     CITY OF ST. LOUIS
     MINORITY AND WOMEN’S BUSINESS ENTERPRISE PROGRAM

                CERTIFICATION AND COMPLIANCE RULES


    ISSUED BY THE CITY OF ST. LOUIS M/W/DBE PROGRAM OFFICE

                       AND APPROVED BY THE

                ST. LOUIS DEVELOPMENT CORPORATION

                           OCTOBER 2020




                                             Exhibit A
Case: 4:19-cv-03099-RWS Doc. #: 43-1 Filed: 09/08/20 Page: 2 of 54 PageID #: 606




                          CITY OF ST. LOUIS
          MINORITY AND WOMEN’S BUSINESS ENTERPRISE PROGRAM

                          CERTIFICATION AND COMPLIANCE RULES

                                              TABLE OF CONTENTS

PART I: PURPOSES, DEFINITIONS, AND GENERAL REQUIREMENTS ............................. 1
    Policy Statement
    A. Goals of the Program. ............................................................................................ 1
    B. Objectives of These Rules. .................................................................................... 1
    C. Definitions............................................................................................................. 1
    Roles and Responsibilities
    D. Implementation. .................................................................................................... 7
    E. Severability. ........................................................................................................... 7
    F. Disclaimers. ........................................................................................................... 7
    G. Failure to Provide Information. .............................................................................. 7
    H. Compliance with Other Laws. ................................................................................. 8
    I. M/WBE Directory .................................................................................................. 8
   J. Computation of Time…………………………………………………………………8

PART II: COMPLIANCE .............................................................................................................. 8
    A. Objectives............................................................................................................... 8
    B. M/WBE Participation Goals and Requirements. ...................................................... 8
    Table or Chart with Goals                                                                                               9
    C. Professional Services .............................................................................................. 9
    D. Supply Contracts. ................................................................................................. 10
    E. Service and Concession Contracts ......................................................................... 10
    F. Public Works Contracts (Construction and Professional Services) ........................ 10
    G. Public Works Contracts - Good Faith Efforts Review ........................................... 12
    H. Public Works Contracts - Counting M/WBE Participation .................................... 15
    I. Performance of a Commerically Useful Function - Public Works Contracts .......... 16
    J. Redevelopment Projects (Construction and Professional Services) ........................ 17
    K. Joint Ventures ....................................................................................................... 23



                                                                 i
Case: 4:19-cv-03099-RWS Doc. #: 43-1 Filed: 09/08/20 Page: 3 of 54 PageID #: 607




    L.Performance of Commercially Useful Function ..................................................... 25
    M.Reporting Requirements. ...................................................................................... 26
    N. Compliance Review During Contract Performance ............................................... 27
   O. Contractor/Subcontractor Maintenance of Records; Review after Contract
      Completion; Patterns of Willful Non-Compliance or Misrepresentation………….28
   P. Payment to M/WBE and other Contractors and Subcontractors.. ........................... 29
    Q. Remedies…………………………………………………………………………..29


PART III: CERTIFICATION....................................................................................................... 30
    A. Objectives............................................................................................................. 30
    B. Burden of Proof. ................................................................................................... 30
    C. Rebuttable Presumption of Social and Economic Disadvantage. ........................... 30
    D. Ownership. .......................................................................................................... 32
    E. Control. ............................................................................................................... 36
    F. Additional Rules Affecting Certification. ............................................................. 40
    G. Program Review Committee Proceedings. ........................................................... 3
    H. Willful Noncompliance in General - Penalties and Sanctions. ............................... 45
    I. M/WBE Decertification ......................................................................................... 45
   J. Appeals……………………………………………………………………………..47
                                                                                                                                     Commented [ENE1]:
                                                                                                                                     Commented [ENE2]:




                                                                ii
Case: 4:19-cv-03099-RWS Doc. #: 43-1 Filed: 09/08/20 Page: 4 of 54 PageID #: 608




                                   EXHIBITS

  Exhibit 1:    Abbreviated Application
  Exhibit 2:    MRCC Member Agency M/WBE Release
  Exhibit 3:    M/WBE Certification Approval Letter
  Exhibit 4:    Request for Area of Expertise Review
  Exhibit 5:    Standard Application
  Exhibit 5A:   Uniform Application
  Exhibit 6:    M/WBE No Change Affidavit
  Exhibit 7:    Five Year M/WBE Renewal Application
  Exhibit 8:    Suggested Letter of Intent Form
  Exhibit 9:    Utilization Plan
  Exhibit 9A:   Request for a Waiver
  Exhibit 10:   Non-Construction Report Form
  Exhibit 11:   Construction Report Form
  Exhibit 12:   Close-out Report




                                       iii
Case: 4:19-cv-03099-RWS Doc. #: 43-1 Filed: 09/08/20 Page: 5 of 54 PageID #: 609




PART I: PURPOSES, DEFINITIONS, AND GENERAL REQUIREMENTS

A. Goals of the Program.

   The goals of the City of St. Louis Minority and Women’s Business Enterprise
   Program (the “Program”), pursuant to Ordinance #70767 are the following:

   The Minority and Women’s Business Enterprise Program (“M/WBE”) seeks to
      address historical social and economic disadvantage experienced by minority
      group members and women to reduce minority and gender based barriers to and
      foster participation by minority and women owned businesses in the City of St.
      Louis contract and procurement opportunities. It is the Program’s policy:
      1. To ensure nondiscrimination directed to minorities and women in the award
          of City contracts;
      2. To create a level playing field on which M/WBEs can compete for City of St.
          Louis funding and/or incentives (“City Contracting Opportunities”);
      3. To ensure the M/WBE Program is narrowly tailored to achieve its goals in
          accordance with the applicable law;
      4. To ensure that firms certified under the Program meet the Program’s
          eligibility standards;
      5. To help remove barriers to the participation of M/WBEs in City contracts;
      6. To assist in the development of firms that can compete successfully in the
          marketplace outside of the M/WBE Program.



B. Objectives of These Rules.

    The objectives of these Rules are the following: (a) to set forth eligibility standards
    for certification of business entities as MBEs and/or WBEs; (b) to set forth the
    process for determining when such eligibility standards have been met; (c) to set
    forth standards for compliance with MBE and WBE participation goals set forth in
    the Order; (d) to set forth standard processes for monitoring compliance with the
    Order; (e) to set forth standards for certification and compliance approvals, denials,
    penalties, and removal of eligibility; and (f) to set forth the administrative appeals
    process.

    These Rules are intended to maximize the “user-friendliness” of the certification
    process while ensuring that only legitimate minority and women’s business
    enterprises are certified as such, and to maximize the “user-friendliness” of the
    compliance monitoring process while ensuring that entities participating in City
    Contracting Opportunities fulfill their responsibilities pursuant to their
    representations and the Ordinance.

C. Definitions.




                                            1
Case: 4:19-cv-03099-RWS Doc. #: 43-1 Filed: 09/08/20 Page: 6 of 54 PageID #: 610




  1. Administrative Review Officer: A person whose duty is to adjudicate
     administrative appeals of decisions made by the Authority or Program Review
     Committee.

  2. Affiliation: Any person or firm (“concern”) submitting an application for
     certification, application for renewal, or a No Change Affidavit to the Program
     Office for determination of eligibility as an M/WBE are affiliates of each other
     when, either directly or indirectly:

         a. one concern controls or has the power to control the other;

         b. a third party or parties controls or has the power to control both concerns;

         c. a separate concern controls or has the power to control the applicant
            concern’s monetary decision-making; or

         d. an identity of interest exists between or among parties such that a
            reasonable person would conclude that affiliation exists.

  3. Airport Assistant Director Community Programs (Director): The person
        charged with managing and operating the overall Certification Program.

  4. Applicant: The firm submitting a Standard Application for M/WBE certification
     or renewal or a No Change Affidavit with the City of St. Louis M/WBE Program
     (the “Program”).


  5. Authority: The entity (St. Louis Lambert International Airport) selected by the
     St. Louis Development Corporation to manage the Certification Program and the
     Airport Compliance Program.

  6. Business Type: For the purposes of area of expertise assignment and counting, a
     prime contractor, subcontractor, consultant, supplier, manufacturer, service
     contractor, concession contractor, or joint venture.

  7. Certification: A determination by the Program Review Committee (PRC) that a
     concern is a legitimate Minority and/or Women’s Business Enterprise. The PRC
     may make such determination either through the Standard Application process or
     via the Abbreviated Application process specified in these Rules.

  8. Certification Analyst: A person, firm, and/or consultant designated by the
     Authority, who is responsible for conducting the M/WBE certification review
     process and making a preliminary recommendation to the Authority with respect
     to whether Certification is appropriate.




                                          2
Case: 4:19-cv-03099-RWS Doc. #: 43-1 Filed: 09/08/20 Page: 7 of 54 PageID #: 611




  9. Certification Approval Letter: The written document evidencing Certification
     and the firm’s area(s) of expertise.

  10. Certification Manager: A person, designated by the Authority, who is
      responsible for a) managing the certification portion of the Program; b) reviewing
      the work and certification recommendations of the Certification Analysts; c)
      making M/WBE certification decisions in the Director’s absence; and d)
      presenting recommendations concerning M/WBE certification to the Program
      Review Committee.

  11. City: Municipal Officials of the City of St. Louis.

  12. City Contracting Opportunity: A “City Contracting Opportunity” exists for
      purposes of these Rules when an agency, department, division of the City or other
      entity covered by Ordinance 70767 intends to enter into a contract or agreement
      covered by the Mayor’s Executive Order, pursuant to which the City pays a
      contractor to perform Work or pursuant to which the City provides incentives to a
      contractor to achieve particular public purposes. For purposes of these rules, both
      types of contracts and contractors are referred to as “Contracts” and
      “Contractors”.

  13. City Directory: The listing of certified M/WBE firms. The City Directory is
      located at www.flystl.com/bdd. Click on the tab “Find Certified Firms.

  14. Commercially Useful Function: An M/WBE is considered to perform a
      commercially useful function when it is responsible for executing a distinct
      element of the Work and carries out its responsibilities by actually performing,
      managing, and supervising the work involved based on an evaluation of the
      amount of work subcontracted, industry practices, and other relevant factors, as
      further detailed herein.

  15. Compliance: A determination by St. Louis Development Corporation(“SLDC”)
      or the Authority that a Utilization Plan for MBE and WBE participation in a
      particular contract is in compliance with these Rules and that the proposed
      contractor has otherwise complied with these Rules.

  16. Compliance Office: The City agency designated as responsible for implementing
      the compliance aspects of the Program.

  17. Compliance Officer: A person, designated by SLDC or the Authority, who is
      responsible for managing the Compliance portion of the Program and approving
      an M/WBE Utilization Plan as being in Compliance.

  18. Construction Contract: An agreement for the performance of construction
      Work pursuant to architectural and/or engineering plans and/or specifications
      and/or scopes of work.



                                          3
Case: 4:19-cv-03099-RWS Doc. #: 43-1 Filed: 09/08/20 Page: 8 of 54 PageID #: 612




  19. Contract: An agreement executed by a Contractor and a City Contracting
      Agency for the performance of Work of any type.

  20. Contracting Agency: Any City agency or department posting, making, and/or
      managing a City Contracting Opportunity.

  21. Contractor: An entity executing or intending to execute the Contract with a City
      Contracting Agency.

  22. Deputy Director of Finance and Administration: The person overseeing the
      position of Airport Assistant Director Community Programs and the person with
      authority to act in the Director’s absence.

  23. Decertification: The removal of an M/WBE firm’s certification.

  24. Disadvantaged Business Enterprise (DBE): A for-profit small business concern
      defined by 49 C.F.R. Part 26 for the purpose of projects where applicable U.S.
      Department of Transportation funds are expended.

  25. Diversity Office: SLDC Office of Minority Business Development &
      Compliance or The Authority – Business Diversity Development.


  26. Goals: For construction, general services, and Board of Public Service the
      following are the minority and women owned business goals: 21% African
      American Owned Business Participation, 2% Hispanic Owned Business, 0.5%
      Asian-American Owned Business, 0.5% Native- American Owned Business and
      11% Women-Owned Business Participation established by Ordinance #70767.

  27. Good Faith Efforts: Demonstrated efforts to achieve the Goals which by the
      type, scope, intensity, and appropriateness of the efforts can reasonably be
      expected to achieve the Goals to the maximum possible extent, as further detailed
      in Part III of these Rules.

  28. Immediate Family Member: Father, mother, husband, wife, domestic partner,
      son, daughter, brother, sister, grandmother, grandfather, grandson, granddaughter,
      mother-in-law, or father-in-law.

  29. Joint Venture: A contractual relationship between an M/WBE firm and one or
      more other firms to carry out a single, for-profit business enterprise, for which the
      parties combine their property, capital, efforts, skills and knowledge, and in which
      the M/WBE is responsible for a distinct, clearly defined portion of the work of the
      contract and whose share in the capital contribution, control, management, risks
      and profits of the joint venture are commensurate with its ownership interest, as
      further detailed herein.



                                           4
Case: 4:19-cv-03099-RWS Doc. #: 43-1 Filed: 09/08/20 Page: 9 of 54 PageID #: 613




  30. Local Firm: A business entity authorized to do business in the State of Missouri
      that maintains a facility within the St. Louis Metropolitan Statistical Area with
      adequate personnel, equipment, materials and facilities to perform its local work
      in the area(s) of expertise designated in the Utilization Plan.

  31. Mayor’s Executive Order or “Order”: Mayor’s Executive Order #59, Minority
      and Women Owned Business Participation on City Contracts, dated May 16, 2017
      as has been or may be extended and/or amended from time to time.

  32. Minority Business Enterprise (“MBE”): A for-profit sole proprietorship,
      partnership, limited liability company, or corporation owned, operated and
      controlled by Minority Group Members who (a) have at least 51% ownership of
      the business entity; (b) maintain day-to-day operational and managerial control of
      the business entity; and (c) have interest in capital and earnings commensurate
      with the Minority Group Member(s)’ percentage of ownership. For purposes of
      these Rules, the MBE firm must be a Local Firm, certified as an MBE by the
      Program Review Committee.

  33. M/WBE or M/WBEs:            Collectively, one or more Minority Business
      Enterprise(s) and/or Women’s Business Enterprise.

  34. Minority Group Members: Persons who:

         a. Have origins in any of the Black racial groups of Africa (“Black or
            African Americans”);

         b. Have origins in any of the Spanish or Portuguese-speaking peoples of
            Latin America, regardless of race (“Hispanic Americans”);

         c. Have origins in any of the original peoples of the Far East, Southeast Asia,
            the Indian subcontinent or the Pacific Islands (“Asian Americans”); or

         d. Maintain cultural identification through tribal affiliation or community
            recognition with any of the original peoples of the North American
            continent (“Native Americans”) and enrolled in a tribe recognized by the
            United States Bureau of Indian Affairs.

  35. Missouri Regional Certification Committee (“MRCC”): The five agencies in
      Missouri that receive direct U.S. Department of Transportation Funds and
      currently operate DBE programs pursuant to the U.S. Department of
      Transportation DBE program, including the Missouri Department of
      Transportation, Bi-State Development Agency of the Missouri-Illinois
      Metropolitan District (Metro), the City of St. Louis, the City of Kansas City, and
      the Kansas City Area Transit Authority.




                                          5
Case: 4:19-cv-03099-RWS Doc. #: 43-1 Filed: 09/08/20 Page: 10 of 54 PageID #: 614




  36. North American Industry Classification System (NAICS): For the purpose of
      M/WBE certification, the six-digit numerical code assigned to identify the
      primary business activity the firm is certified to perform that can be counted
      toward MBE or WBE participation goals.

  37. The Order: Executive Order 59, as amended, relating to Minority and Women-
      Owned Business Participation on City Contracts.

  38. Principal Local Place of Business: The business location within the St. Louis
      MSA where the individuals who manage the firm’s day-to-day operations spend
      most working hours and where management’s business records with respect to
      local contracts are kept.

  39. Program Review Committee (“PRC”): A committee formed by the St. Louis
      Development Corporation for the purpose of a) determining whether an
      application for M/WBE certification should be approved or denied; b)
      determining whether to approve the removal and decertification a firm’s M/WBE
      eligibility .

  40. St. Louis Development Corporation (“SLDC”): The Missouri not-for-profit
      corporation charged with overall responsibility for the administration and
      enforcement of Ordinance 70767


  41. St. Louis Metropolitan Statistical Area (“SLMSA”): The area comprised of the
      City of St. Louis, the Missouri counties of St. Louis, Jefferson, Lincoln, St.
      Charles, Warren, Washington, and Franklin, and the entire City of Sullivan
      (including the portion located in Crawford County) and the Illinois counties of
      Bond, Calhoun, Clinton, Jersey, Macoupin, Madison, Monroe, and St. Clair.

  42. Utilization Plan: The form detailing the goods and services provided to the
      prime contractor by each M/WBE listed to meet the M/WBE goals.

  43. Utilization Plan Acceptance Letter: The written document evidencing that the
      Authority has approved a Utilization Plan for a City Contracting Opportunity.

  44. Women’s Business Enterprise (“WBE”): A for-profit sole proprietorship,
      partnership, limited liability company, or corporation owned, operated and
      controlled by one or more Women who (a) have at least 51% ownership of the
      business entity; (b) maintain day-to-day operational and managerial control of the
      business entity; and (c) have an interest in capital and earnings commensurate
      with Women’s percentage of ownership. For purposes of these Rules, the WBE
      firm must be a Local Firm, certified as a WBE by the Program Review
      Committee.




                                          6
Case: 4:19-cv-03099-RWS Doc. #: 43-1 Filed: 09/08/20 Page: 11 of 54 PageID #: 615




   45. Work: The performance of tasks, which tasks may include the provision of
       materials and/or supplies, or the variety of tasks involved in a development
       project, required to fulfill the objectives of a Contract.

D. Implementation.

   1. These Rules were adopted by SLDC pursuant to Ordinance 70767.

   2.    By Memorandum of Agreement between SLDC and the Airport Business
        Diversity Development Office (“BDD”), certain duties to implement these Rules
        with respect to the certification of firms under these Rules, are delegated to BDD
        as the Authority, and BDD is authorized and directed to perform such functions.
        All other functions not so delegated to BDD remain with SLDC as the Authority
        herein.

   3. These Rules shall be effective on October 1, 2020 as to all aspects of the Program.


E. Severability.

   All sections of these Rules shall be severable. In the event that any section of these
   Rules is found by a court of competent jurisdiction to be unconstitutional or unlawful,
   the remaining sections of these Rules shall be valid unless the court finds the valid
   sections of these Rules are so essentially and inseparably connected with and so
   dependent upon the void section that it cannot be presumed that the valid sections
   could have been promulgated without the void one, or unless the court finds that the
   valid sections, standing alone, are incomplete and incapable of being executed in
   accordance with the intent of the Order.

F. Disclaimers.

   The City, SLDC, the Authority, and the Program disclaim any and all responsibility
   for the quality of work to be or previously performed by any M/WBE, and for any
   representations as to the quality, experience, capabilities or qualifications of any
   M/WBE. Further, the City, SLDC, the Authority and the Program expressly do not
   promise, imply or otherwise represent that any M/WBE shall receive any contracts
   whatsoever based solely on Certification.

   The City, SLDC, the Authority, and the Program reserve the rights to, from time to
   time, modify these Rules, the Application forms and any other forms referenced in
   these Rules.

G. Failure to Provide Information.

   All Applicants, M/WBEs and contractors shall provide information reasonably
   requested in accordance with this Rules in any applications made pursuant to these



                                            7
Case: 4:19-cv-03099-RWS Doc. #: 43-1 Filed: 09/08/20 Page: 12 of 54 PageID #: 616




   Rules for certification, renewal, annual updates and/or compliance. The Program
   shall, pursuant to and in accordance with these Rules, be entitled to withhold any
   approvals requested by any Applicant, M/WBE, as applicable, and/or contractor for
   failure to provide such information. “Reasonably requested” shall mean requested
   within the time frames set forth in these Rules and requests for information required
   by these Rules.

H. Compliance with Other Laws.

   All City contractors, subcontractors, and M/WBEs, as applicable, must comply with
   all relevant federal, state, and local laws in addition to these Rules and the Order,
   including, but not limited to Missouri Immigration Law found at §285.525 R.S.Mo.

I. M/WBE Directory

   The Authority shall, at a minimum, maintain, make available to interested persons,
   and post on the Authority’s Internet website a directory listing all MBEs and WBEs
   that the Authority deems to be certified. Each listing shall include the certified
   entity’s address, telephone number, contact person name, contact person’s telephone
   number and e-mail address, website (if known), and the area(s) of expertise in which
   the firm has been certified to perform as an M/WBE. The Program shall update the
   directory within two days following the MBE or WBE’s Certification or re-
   Certification. The Program shall update the directory within ten (2 days following a
   PRC decision to remove a firm’s M/WBE eligibility. M/WBE participation will be
   counted according to the M/WBE’s NAICS codes listed in the M/WBE directory.

J. Computation of Time.

   Unless specified otherwise by these Rules, the first day of the designated period of
   time is not to be counted. The last day of the period of time is to be counted, unless it
   is a Saturday, Sunday, or a legal holiday under the laws of the City of St. Louis.




PART II: COMPLIANCE

A. Objectives.

   This Part describes the requirements of the Program, the City of St. Louis and
   contracting parties for compliance with Ordinance 70767 relating to Minority and
   Women’s Business Participation in City Contracting Opportunities.

B. M/WBE Participation Goals and Requirements.




                                            8
Case: 4:19-cv-03099-RWS Doc. #: 43-1 Filed: 09/08/20 Page: 13 of 54 PageID #: 617




   The City’s Goals for Minority and Women’s Business Participation in City
   Contracting Opportunities are set forth in the Ordinance. Under no circumstances
   shall the Goals be construed as quotas or set asides.

   Pursuant to the Ordinance, business entities involved in City Contracting
   Opportunities are required to meet the following goals for utilization of MBEs and
   WBEs in carrying out the Work.

                  Construction Goals
 African American                                21%
 Hispanic American                                2%
 Asian American                                0.50%
 Native American                               0.50%
 Women-Owned                                     11%

                   Bid Discount Program
 Construction - Prime Contracts <=$300k           5%
 African American
 Hispanic American
 Asian American
 Native American
 Women-Owned

 Services - Prime Contracts <=$300k               5%
 African American
 Asian American
 Hispanic American
 Native American
 Women-Owned



 Professional Services - Prime Contracts   15% of total evaluated points
 African American
 Asian American
 Native American
 Hispanic American
 Women-Owned


C. Professional Services (Board of Public Service and Redevelopment Projects)
   The goals are 25% MBE and 5% WBE participation.




                                           9
Case: 4:19-cv-03099-RWS Doc. #: 43-1 Filed: 09/08/20 Page: 14 of 54 PageID #: 618




D. Supply Contracts: M/WBEs shall be utilized and counted in accordance with the City
   Charter.

E. Service and Concession Contracts.
   For service and concession contracts, the guidelines below apply.

   1. Utilization of certified M/WBEs shall be demonstrated by contract proposers in
      accordance with the Ordinance.

   2. The proposer must ensure that all MBEs and WBEs projected for use have been
      certified by the City prior to bid opening.

   3. The proposer must complete, sign and submit a Utilization Plan and supporting
      documents to the Contracting Agency for review and approval prior to execution
      of the contract, as required by the Contracting Agency’s rules and procedures
      applicable to the contracting authority. The following documents are due at the
      time of bid submission:
          • The Utilization Plan
          • Notice of Intent
          • Subcontractor List
          • Good Faith Efforts Report and Documentation
              A narrative if the goals are not met
   4. No Contracting Agency shall commence the Contract execution process unless
      and until such Plan has been submitted to and approved by SLDC or the
      Authority.


F. Public Works Contracts

   1. Bid preparation and submission shall be conducted in accordance with the
      Ordinance as follows:

       a. For any work to be subcontracted or materials to be supplied, prime
          contractors shall solicit bids from MBEs and WBEs to the maximum extent
          possible, referring to the City’s Directory.

       b. All solicitations shall be made prior to the bid opening and there shall be no
          negotiation of bids or “bid shopping” by the contracting agency. Contractors
          bidding on more than one contract must solicit bids from MBEs and WBEs
          for each contract for which they are bidding regardless of the proximity of the
          bid dates or the previous lack of responsiveness of MBEs and WBEs.

           Only firms that have been certified as MBEs or WBEs by the City of St. Louis
           prior to the bid opening will be counted as such.




                                           10
Case: 4:19-cv-03099-RWS Doc. #: 43-1 Filed: 09/08/20 Page: 15 of 54 PageID #: 619




  2. Bid Submission Requirements. The applicable Diversity Office will review
     submitted M/WBE documents including the Utilization Plan. The bidder shall
     include with its bid a definitive statement of the minimum percentage of MBE
     participation and the minimum percentage of WBE participation the bidder
     commits to achieving in the subcontracting and performance of the Work, on the
     bid forms prescribed by the Contracting Agency. Contractors are encouraged to
     meet with the Compliance Office to discuss the appropriate MBE and WBE
     participation prior to the submission of the bids. Bidders must submit the
     following items:

         •    The Utilization Plan
         •    Notice of Intent
         •    Subcontractor List
         •    Good Faith Efforts Report and Documentation
         •    A narrative if the goals are not met (at the completion of the project)

  3. Bid Review. The applicable Diversity Office will review all submitted bid
     documents including the Utilization Plan.


  4. Utilization Plan Review.

         a. Following bid opening, copies of the bid documents will be distributed to
         the applicable Diversity Office. The applicable Diversity Office will
         immediately begin a review of the bid documents and, within ten (10)
         business days following the bid opening, will make a recommendation as to
         the apparent low bidder’s good faith efforts to meet the city’s goals.

         b. In reviewing the Utilization Plan and preparing its review documentation,
         the applicable Diversity Office may include but is not limited to the
         following:

         i.   Contact MBEs and WBEs to verify that the apparent low bidder solicited
              bids from each of them, that the MBE and WBE subcontractor bid
              amounts listed accurately reflect the amounts actually quoted by those
              firms and, in the case of those MBE/WBE firms proposed to be utilized
              by the low bidder, that the apparent low bidder has tentative agreements
              with them in the amounts shown; the Diversity Office may also request
              bid submittals from MBE/WBE firms proposed to be utilized by the
              apparent low bidder;

        ii.   For work being subcontracted to non-MBE/WBE firms, the applicable
              Diversity Office will contact the certified MBE and WBE firms in that
              particular trade, service or supply area to verify that, after solicitation of
              bids by the proposed prime contractor, the MBE and WBE firms
              submitted high or non-responsive bids or no bids at all;


                                            11
Case: 4:19-cv-03099-RWS Doc. #: 43-1 Filed: 09/08/20 Page: 16 of 54 PageID #: 620




        iii.   Contact M/WBEs and subcontractors to verify and/or obtain clarification
               of the information provided in the Notice of Intent and confirm that each
               M/WBE will perform a Commercially Useful Function in the
               performance of the work;

        iv.    Seek additional information from the Contractor and/or seek information
               from the M/WBEs included in the Utilization Plan. If additional
               information is requested, the Contractor shall have three (3) business days
               to provide a response. If no response is received within three (3) business
               days, the applicable Diversity Office shall recommend denial of the
               contract award to the Contracting Agency.


      c. Determination as to Utilization Plan Acceptability. Within ten (10)
         business days following bid opening, the applicable Diversity Office shall
         make a recommendation as to the acceptability of the Utilization Plan and
         communicate that decision to the City Contracting Agency, using the
         following procedures and criteria:

      i. Based on the information provided and the information obtained from contacts
         with M/WBEs and subcontractors, the applicable Diversity Office may adjust
         the participation amounts included in the Utilization Plan in accordance with
         the counting provisions of Ordinance 70767.

       ii. If the Utilization Plan, as adjusted, demonstrates that the Contractor will meet
           or exceed the Goals, the applicable Diversity Office shall make a positive
           recommendation to the contracting agency for contract award to the low
           bidder.

      iv. If the Utilization Plan, as adjusted, does not demonstrate that the Contractor
          will meet the goals but the Contractor has demonstrated a good faith effort
          including provision of documentation of efforts and a written narrative
          outlining reasons for failure to achieve the goal, the applicable Diversity
          Office shall make a positive recommendation to the contracting agency for
          contract award to the low bidder.

      d. Approved Utilization Plan. The applicable Diversity Office’s participation
         approval letter and participation worksheet shall be attached to the contract.


      e. Post-Submission Requirements. Within three (3) business days of contract
      execution, the contractor must provide the contracting agency and the applicable
      Diversity Office with fully executed copies of contracts with all subcontractors.

G. Public Works Contracts - Good Faith Effort Review



                                            12
Case: 4:19-cv-03099-RWS Doc. #: 43-1 Filed: 09/08/20 Page: 17 of 54 PageID #: 621




  If the Utilization Plan does not demonstrate achievement of the M/WBE Goals, the
  applicable Diversity Office shall review the efforts made by the Contractor to achieve
  the Goals to determine if the Contractor did in fact make a good faith effort prior to
  bid opening and forward its recommendation to the Contracting Agency. The
  applicable Diversity Office shall use the following guidelines in conducting such
  review.

  1. The Contractor shall have taken all necessary and reasonable steps, with such
     steps having the necessary scope, intensity, and appropriateness, to achieve the
     M/WBE Goals. Such steps must include personal, frequent and persistent contact
     with individual M/WBEs and personal contact with the applicable Diversity
     Office to identify prospective M/WBEs for the work. The distribution of
     solicitations and/or the placement of plans and bid solicitations in plan rooms or
     other sources of work frequented by M/WBEs shall not alone be sufficient to
     demonstrate good faith efforts without such personal, frequent and persistent
     outreach.

  2. The following is a non-mandatory, non-exhaustive, non-exclusive list of types of
     actions that, together with the personal, frequent and persistent contact described
     above, the applicable Diversity Office may consider as evidence of good faith
     efforts to obtain M/WBE participation. Other factors or types of efforts may be
     relevant depending on the nature of the contract and the types of work involved.

     a. Soliciting through all reasonable and available means (e.g. attendance at pre-
        bid meetings, advertising and/or written notices) the interest of all certified
        M/WBEs who have the capability to perform the work required by the
        Contract. Such solicitations must take place at least fifteen (15) business days
        prior to the bid opening date to allow M/WBEs sufficient time to prepare
        bids/proposals and respond to the solicitation, and the Contractor must take
        appropriate steps to follow such mass solicitations with personal frequent and
        persistent contact. The prime contractor should promptly return all calls,
        faxes and e-mail that it receives from interested M/WBEs. The follow-up
        should take the form of a telephone call, fax or e-mail during normal business
        hours.

     b. Breaking subcontracts down into discrete items or packages that at least some
        of the M/WBEs in the relevant area may find economically feasible to
        perform. The prime contract bidder should not deny a subcontract to an
        otherwise qualified and competitive M/WBE solely because the latter cannot
        perform an entire package of related items, but the bidder may deny a request
        to repackage the work where doing so would jeopardize scheduling, or
        increase that bidder’s cost of performing the original package by an excessive
        amount.




                                         13
Case: 4:19-cv-03099-RWS Doc. #: 43-1 Filed: 09/08/20 Page: 18 of 54 PageID #: 622




     c. Efforts made to select portions of the work proposed to be performed by
        M/WBEs in order to increase the likelihood of achieving the goals, including,
        where appropriate, but not limited to, breaking down contracts into
        economically feasible units to facilitate M/WBE participation. Selection of
        portions of work are required to at least equal the goal for M/WBE utilization
        specified in the contract.

     d. Providing M/WBEs with technical assistance and adequate information about
        the plans, specifications, and requirements of the contract in a timely manner
        to assist them in responding to a solicitation. Upon request, the plan holder
        should permit any interested M/WBE to review the project’s plans and
        specifications at the plan holder’s place of business during normal business
        hours. In addition, the prime contract bidder should have a least one employee
        available to help the M/WBE identify the specific item(s) in which the latter
        may have an interest.

     e. Negotiating fairly with interested M/WBEs, even when selecting an M/WBE
        contractor or subcontractor may increase the cost of the work; however, where
        two or more quotes cover the same item(s) of work, the prime contractor
        bidder should have the discretion to accept the low quote.

     f. Fairly and thoroughly evaluating the capabilities of particular M/WBEs
        before accepting or rejecting their bids or proposals. An M/WBE’s standing
        within its industry, membership in specific groups, organizations, and
        associations and political or social affiliations are not legitimate causes for
        the rejection or non-solicitation of bids in the Contractor's efforts to meet the
        Goals.

     g. Not denying a subcontract to an otherwise qualified and competitive, and if
        necessary, certified M/WBE solely because the latter cannot provide a
        performance or payment bond for the work, unless the bidder’s bonding is
        contingent upon bonding for all subcontractors.

        i. Making efforts to assist interested M/WBEs in obtaining bonding, lines of
           credit, or insurance as required by the bid or contract documents.

     h. Effectively using the services of the applicable Diversity Office to provide
        assistance in the recruitment and placement of M/WBEs.
     i. Assigning a senior official the responsibility of serving as a liaison between
        the firm and the M/WBES in the relevant area (independent and apart from
        its interest in any one project).
     j.
        The applicable Diversity Office may consider the percentages of minority
        and women participation submitted by other bidders in conjunction with their
        bids in determining whether a Contractor has made good faith efforts. For
        example, when the apparent low bidder fails to meet the Goals but other



                                          14
Case: 4:19-cv-03099-RWS Doc. #: 43-1 Filed: 09/08/20 Page: 19 of 54 PageID #: 623




          bidders have met the Goals, the applicable Diversity Office may consider
          whether, with additional reasonable efforts, the apparent low bidder could
          have met the goal. Conversely, if the apparent low bidder fails to meet the
          Goals but equals or exceeds the participation levels specified in the second-
          lowest bid or the average M/WBE participation levels specified in the other
          bids, the applicable Diversity Office may view this, in conjunction with other
          factors, as evidence of the apparent low bidder’s good faith efforts.

   3. The ability or desire of a contractor or general contractor, consultant, supplier, or
      other entity working with the Contractor to perform the work of a contract with
      its own forces rather than via a subcontract does not relieve the bidder of the
      responsibility to make good faith efforts to fully achieve the Goals.

H. Public Works Contracts - Counting M/WBE Participation.

   1. Certification Required. Only the participation of certified MBEs and WBEs
      prior to the bid opening shall be credited towards the Goals. An entity must be
      certified as an MBE and/or WBE in the specific area of the North American
      Industry Classification System (NAICS) code before the firm’s work in that
      particular area may be credited towards the Goals.

   2. Performance of a Commercially Useful Function Required Through the
      Contract Duration. A certified M/WBE must perform a Commercially Useful
      Function, as determined by the applicable Diversity Office in accordance with the
      provisions below, in order for such firm’s work to be credited towards the Goals.
      To determine whether an MBE or WBE is performing a commercially useful
      function, the Diversity Office will evaluate the amount of work subcontracted,
      industry practices, and other relevant factors listed below. For instance, payment
      to the M/WBE under the contract must be commensurate with the work the
      M/WBE is actually performing and the M/WBE credit claimed for the
      performance of the work. The participation of M/WBEs that do not perform a
      Commercially Useful Function shall not be counted.

   3. Authority Approval Required for Changes.

      a. Whenever additional contract supplements, extra work orders, or change
         orders are made that individually, or in the aggregate, increase the total dollar
         value of the original contract, the contractor must maintain the level of MBE
         and WBE participation as established in the original contract. If the
         Contractor is unable to meet its M/WBE contractual commitment, it must
         submit documentation of reasons for failure to meet the goals and must be
         approved by the applicable Diversity Office.

      b. Substitutions: No Contractor shall change any subcontractor list unless a
         Substitution Form is submitted in writing to and approved in writing by the
         applicable Diversity Office. The applicable Diversity Office shall approve an



                                            15
Case: 4:19-cv-03099-RWS Doc. #: 43-1 Filed: 09/08/20 Page: 20 of 54 PageID #: 624




          amendment to the Utilization Plan within five (5) business days from
          submission of the request for an amendment in the following circumstances:

        i.   The certified MBE or WBE is not performing at an acceptable level, and/
             or is no longer available or willing to perform the work with approved
             documentation; and

             A) The Contractor is proposing to replace the M/WBE included in the
                original Utilization Plan with another M/WBE whose subcontract will
                be in an amount equal to or greater than the originally included
                M/WBE and such replacement is otherwise equal (e.g., the Contractor
                proposes to replace an MBE with an MBE and a WBE with a WBE
                with the same Certifications); or

             B) The Contractor demonstrates to the satisfaction of the Compliance
                Office that such replacement is not possible because (a) there is no
                comparable MBE or WBE available to perform the work, or (b) the
                performance of the overall contract work has progressed to the stage
                where the insertion of a new MBE or WBE subcontractor would
                unacceptably delay completion of the ork.

I. Performance of a Commercially Useful Function – Public Works Contracts

   1. Commercially Useful Function Required. The Compliance Office shall, using
      the following criteria, review both the proposed Utilization Plan and the actual
      performance of the work to determine if particular M/WBEs are performing
      commercially useful functions. The participation of M/WBEs that do not
      perform a commercially useful function shall not be counted.

      a. An M/WBE performs a commercially useful function when it is responsible
         for execution of the work of the contract and is carrying out its
         responsibilities by actually performing, managing, and supervising the work
         involved. To perform a commercially useful function, the M/WBE must also
         be responsible, with respect to materials and supplies used on the contract,
         for negotiating price, determining quality and quantity, ordering and, where
         applicable, installing the materials/supplies, and paying for the
         materials/supplies from the M/WBE’s own funds. To determine whether an
         M/WBE is performing a commercially useful function, the Compliance
         Office shall evaluate the amount of work subcontracted, industry practices,
         and other relevant factors such as whether the amount the M/WBE is to be
         paid under the contract is commensurate with the work the M/WBE is
         actually performing, the M/WBE credit claimed for the performance of the
         work, and other relevant factors.

      b. An M/WBE does not perform a commercially useful function if its role is
         limited to that of an extra participant in a transaction, contract, or project



                                         16
Case: 4:19-cv-03099-RWS Doc. #: 43-1 Filed: 09/08/20 Page: 21 of 54 PageID #: 625




          through which funds are passed in order to obtain the appearance of M/WBE
          participation. In determining whether an M/WBE is such an extra
          participant, the Compliance Office will examine similar transactions,
          particularly those in which M/WBEs do not participate.

       c. If an M/WBE does not perform or exercise responsibility for at least 30
          percent of the total cost of its contract with its own forces or the M/WBE
          subcontracts a greater portion of the work of a contract than would be
          expected on the basis of normal industry practice for the type of work
          involved, it shall be presumed that the M/WBE is not performing a
          commercially useful function. When an M/WBE is not presumed to be
          performing a commercially useful function as provided in this section, the
          M/WBE may present evidence to rebut this presumption. The Authority may
          determine, based on such evidence presented, that the firm is in fact
          performing a commercially useful function given the type of work involved
          and normal industry practices.


   2. Determinations of Non-Commercially Useful Function—Appeals Process.

          a. If it appears that an M/WBE has failed to provide a commercially useful
             function, the Compliance Office shall provide the M/WBE and the
             Contractor with written notice detailing the reason for the proposed
             finding, including citations to the applicable rule and supporting evidence.

          b. The M/WBE may provide any rebuttal to the Compliance Office within
             fifteen (15) business days of receipt of notice. The rebuttal must be in
             writing and must contain a statement explaining the M/WBE’s position
             and the reasons the Compliance Office should make a finding that the
             M/WBE does perform a commercially useful function. The M/WBE may
             also submit evidence demonstrating the firm’s performance of a
             commercially useful function.

          c. The Compliance Office shall provide the M/WBE and the Contractor with
             written findings and conclusions regarding the M/WBE’s performance of
             a commercially useful function within fifteen (15) days of receipt of the
             rebuttal.
          d. Unless and until the M/WBE successfully appeals the finding of the
             Compliance Office, the M/WBE’s participation shall not be counted
             towards the Goals.

J. Redevelopment Projects

1. Bid preparation and submission shall be conducted in accordance with the Ordinance
   as follows:




                                          17
Case: 4:19-cv-03099-RWS Doc. #: 43-1 Filed: 09/08/20 Page: 22 of 54 PageID #: 626




       a. For any work to be subcontracted or materials to be supplied, prime
          contractors shall solicit bids from the respective groups to comply with
          Ordinance #70767 to the maximum extent possible, referring to the City’s
          Directory.
       b. All solicitations shall be made prior to the bid opening and there shall be no
          negotiation of bids or “bid shopping” by the contracting agency. Contractors
          bidding on more than one contract must solicit bids from MBEs and WBEs
          for each contract for which they are bidding regardless of the proximity of the
          bid dates or the previous lack of responsiveness of MBEs and WBEs.

       c. All bids must be advertised 21 days prior to bid submittal date, via publication
          with local, highest distribution, viewership and via plan rooms monitored,
          maintained by SLDC Compliance department or any other pre-approved email
          distribution list.


2. Bid Submission Requirements. The bidder shall include with its bid a definitive
statement of the minimum percentage in accordance with Ordinance #70767 participation
the bidder commits to achieving in the subcontracting and performance of the Work, on
the bid forms prescribed by the Contracting Agency. Contractors are encouraged to meet
with the Compliance Office to discuss the appropriate participation prior to the
submission of the bids. Bidders must submit the following items:

          •    The Utilization Plan
          •    Notice of Intent
          •    Subcontractor List

3. Bid Review. The applicable Diversity Office will review all submitted bid
   documents including the Utilization Plan.


4. Utilization Plan Review.

          a. Following the utilization plan submittal to the applicable Diversity Office.
          The applicable Diversity Office will immediately begin a review of the
          utilization plan submittal and, within ten (10) business days following the
          utilization plan submittal, will enter the project into the approved compliance
          software, e.g., GPTS or any other approved software.

          b. In reviewing the Utilization Plan and preparing its review documentation,
          the applicable Diversity Office may include but is not limited to the
          following:

          i.   Contact MBEs and WBEs to verify that the apparent low bidder solicited
               bids from each of them, that the MBE and WBE subcontractor bid
               amounts listed accurately reflect the amounts actually quoted by those


                                           18
Case: 4:19-cv-03099-RWS Doc. #: 43-1 Filed: 09/08/20 Page: 23 of 54 PageID #: 627




                  firms and, in the case of those MBE/WBE firms proposed to be utilized
                  by the Prime/General Contractor, that the apparent low bidder has
                  tentative agreements with them in the amounts shown; the Diversity
                  Office may also request bid submittals from MBE/WBE firms proposed
                  to be utilized by the apparent bidder;

       ii.        For work being subcontracted to non-MBE/WBE firms, the applicable
                  Diversity Office will contact the certified MBE and WBE firms in that
                  particular trade, service or supply area to verify that, after solicitation of
                  bids by the proposed prime contractor, the MBE and WBE firms
                  submitted high or non-responsive bids or no bids at all;

      iii.        Contact M/WBEs and subcontractors to verify and/or obtain clarification
                  of the information provided in the Notice of Intent and confirm that each
                  M/WBE will perform a Commercially Useful Function in the
                  performance of the Work;

      iv.         Seek additional information from the Contractor and/or seek information
                  from the M/WBEs included in the Utilization Plan. If additional
                  information is requested, the Contractor shall have three (3) business days
                  to provide a response. If no response is received within three (3) business
                  days, the applicable Diversity Office shall/can deem the Prime/General
                  non-compliant and recommend denial of the tax status.

       v.         Request and receive all bid submittals from every subcontractor and all
                  subcontractor agreements and contracts.

        c. Determination as to Utilization Plan Acceptability. Within ten (10)
        business days following Utilization plan submittal, the applicable Diversity
        Office shall make a recommendation as to the acceptability of the Utilization
        Plan and communicate that decision to the Prime/General Contractor, using
        the following procedures and criteria:

             i.      Based on the information provided and the information obtained from
                     contacts with M/WBEs and subcontractors, the applicable Diversity
                     Office may adjust the participation amounts included in the Utilization
                     Plan in accordance with the counting provisions of Ordinance# 70767.

              i. If the Utilization Plan, as adjusted, demonstrates that the Contractor
                 will meet or exceed the Goals, the applicable Diversity Office shall
                 make a positive recommendation to the redevelopment office and will
                 issue a preliminary approval letter to the department in favor of the
                 Developer and General/Prime Contractors proceed with the
                 departments approval.




                                                19
Case: 4:19-cv-03099-RWS Doc. #: 43-1 Filed: 09/08/20 Page: 24 of 54 PageID #: 628




                If the Utilization Plan, as adjusted, does not demonstrate that the
                Contractor will meet the goals but the Contractor has demonstrated a
                good faith effort including provision of documentation of efforts and a
                written narrative outlining reasons for failure to achieve the goal, the
                applicable Diversity Office shall make a positive recommendation to
                the contracting agency for contract award to the low bidder.


     d. Approved Utilization Plan. The applicable Diversity Office’s participation
        approval letter and participation worksheet shall be attached to the contract.

  5. Post-Submission Requirements. Within three (3) business days of contract
     execution, the contractor must provide the contracting agency and the applicable
     Diversity Office with fully executed copies of contracts with all subcontractors.

         •   Bid submittals from all subcontractors
         •   All subcontractor contracts and agreements from all subcontractors must
             be submitted to the compliance department and should be consistent with
             what is reflected on the utilization plan
         •   A narrative if the goals are not met (at the completion of the project)
         •

  6. Good Faith Effort Review

  If the Utilization Plan does not demonstrate achievement of the M/WBE Goals, the
  applicable Diversity Office shall review the efforts made by the Contractor to achieve
  the Goals to determine if the Contractor did in fact make a good faith effort prior to
  bid opening and forward its recommendation to the Contracting Agency. The
  applicable Diversity Office shall use the following guidelines in conducting such
  review.

  1. The Contractor shall have taken all necessary and reasonable steps, with such
     steps having the necessary scope, intensity, and appropriateness, to achieve the
     M/WBE Goals. Such steps must include personal, frequent and persistent contact
     with individual M/WBEs and personal contact with the applicable Diversity
     Office to identify prospective M/WBEs for the work. The distribution of
     solicitations and/or the placement of plans and bid solicitations in plan rooms or
     other sources of work frequented by M/WBEs shall not alone be sufficient to
     demonstrate good faith efforts without such personal, frequent and persistent
     outreach.

  2. The following is a non-mandatory, non-exhaustive, non-exclusive list of types of
     actions that, together with the personal, frequent and persistent contact described
     above, the applicable Diversity Office may consider as evidence of good faith
     efforts to obtain M/WBE participation. Other factors or types of efforts may be
     relevant depending on the nature of the contract and the types of work involved.


                                         20
Case: 4:19-cv-03099-RWS Doc. #: 43-1 Filed: 09/08/20 Page: 25 of 54 PageID #: 629




     a. Soliciting through all reasonable and available means (e.g. attendance at pre-
        bid meetings, advertising and/or written notices) the interest of all certified
        M/WBEs who have the capability to perform the work required by the
        Contract. Such solicitations must take place at least fifteen (15) business days
        prior to the bid opening date to allow M/WBEs sufficient time to prepare
        bids/proposals and respond to the solicitation, and the Contractor must take
        appropriate steps to follow such mass solicitations with personal frequent and
        persistent contact. The prime contractor should promptly return all calls,
        faxes and e-mail that it receives from interested M/WBEs. The follow-up
        should take the form of a telephone call, fax or e-mail during normal business
        hours.

     b. Breaking subcontracts down into discrete items or packages that at least some
        of the M/WBEs in the relevant area may find economically feasible to
        perform. The prime contract bidder should not deny a subcontract to an
        otherwise qualified and competitive M/WBE solely because the latter cannot
        perform an entire package of related items, but the bidder may deny a request
        to repackage the work where doing so would jeopardize scheduling, or
        increase that bidder’s cost of performing the original package by an excessive
        amount.

     c. Efforts made to select portions of the work proposed to be performed by
        M/WBEs in order to increase the likelihood of achieving the goals, including,
        where appropriate, but not limited to, breaking down contracts into
        economically feasible units to facilitate M/WBE participation. Selection of
        portions of work are required to at least equal the goal for M/WBE utilization
        specified in the contract.

     d. Providing M/WBEs with technical assistance and adequate information about
        the plans, specifications, and requirements of the contract in a timely manner
        to assist them in responding to a solicitation. Upon request, the plan holder
        should permit any interested M/WBE to review the project’s plans and
        specifications at the plan holder’s place of business during normal business
        hours. In addition, the prime contract bidder should have a least one employee
        available to help the M/WBE identify the specific item(s) in which the latter
        may have an interest.

     e. Negotiating fairly with interested M/WBEs, even when selecting an M/WBE
        contractor or subcontractor may increase the cost of the work; however, where
        two or more quotes cover the same item(s) of work, the prime contractor
        bidder should have the discretion to accept the low quote.

     f. Fairly and thoroughly evaluating the capabilities of particular M/WBEs
        before accepting or rejecting their bids or proposals. An M/WBE’s standing
        within its industry, membership in specific groups, organizations, and



                                         21
Case: 4:19-cv-03099-RWS Doc. #: 43-1 Filed: 09/08/20 Page: 26 of 54 PageID #: 630




         associations and political or social affiliations are not legitimate causes for
         the rejection or non-solicitation of bids in the Contractor's efforts to meet the
         Goals.

     g. Not denying a subcontract to an otherwise qualified and competitive, and if
        necessary, certified M/WBE solely because the latter cannot provide a
        performance or payment bond for the work, unless the bidder’s bonding is
        contingent upon bonding for all subcontractors.

         i. Making efforts to assist interested M/WBEs in obtaining bonding, lines of
            credit, or insurance as required by the bid or contract documents.

     h. Effectively using the services of the applicable Diversity Office to provide
        assistance in the recruitment and placement of M/WBEs.
     i. Assigning a senior official the responsibility of serving as a liaison between
        the firm and the M/WBES in the relevant area (independent and apart from
        its interest in any one project).
     j.
        The applicable Diversity Office may consider the percentages of minority
        and women participation submitted by other bidders in conjunction with their
        bids in determining whether a Contractor has made good faith efforts. For
        example, when the apparent low bidder fails to meet the Goals, but other
        bidders have met the Goals, the applicable Diversity Office may consider
        whether, with additional reasonable efforts, the apparent low bidder could
        have met the goal. Conversely, if the apparent low bidder fails to meet the
        Goals but equals or exceeds the participation levels specified in the second-
        lowest bid or the average M/WBE participation levels specified in the other
        bids, the applicable Diversity Office may view this, in conjunction with other
        factors, as evidence of the apparent low bidder’s good faith efforts.

  3. The ability or desire of a contractor or general contractor, consultant, supplier, or
     other entity working with the Contractor to perform the work of a contract with
     its own forces rather than via a subcontract does not relieve the bidder of the
     responsibility to make good faith efforts to fully achieve the Goals.

  7. Redevelopment Projects Counting M/WBE Participation


     1. Certification Required. Only the participation of MBEs and WBEs certified
        by the Authority prior to the bid opening shall be credited towards the Goals.
        An entity must be certified as an MBE and/or WBE in the specific area of the
        North American Industry Classification System (NAICS) code before the
        firm’s work in that particular area may be credited towards the Goals.

     2. Performance of a Commercially Useful Function Required Through the
        Contract Duration. A certified M/WBE must perform a Commercially



                                           22
Case: 4:19-cv-03099-RWS Doc. #: 43-1 Filed: 09/08/20 Page: 27 of 54 PageID #: 631




          Useful Function, as determined by the applicable Diversity Office in
          accordance with the provisions below, in order for such firm’s work to be
          credited towards the Goals. To determine whether an MBE or WBE is
          performing a commercially useful function, the Diversity Office will evaluate
          the amount of work subcontracted, industry practices, and other relevant
          factors listed below. For instance, payment to the M/WBE under the contract
          must be commensurate with the work the M/WBE is actually performing and
          the M/WBE credit claimed for the performance of the work. The participation
          of M/WBEs that do not perform a Commercially Useful Function shall not be
          counted.

      3. Authority Approval Required for Changes.

             a. Whenever additional contract supplements, extra work orders, or
                change orders are made that individually, or in the aggregate, increase
                the total dollar value of the original contract, the contractor must
                maintain the level of MBE and WBE participation as established in
                the original contract. If the Contractor is unable to meet its M/WBE
                contractual commitment, it must submit documentation of reasons for
                failure to meet the goals and must be approved by the applicable
                Diversity Office.

             b. Substitutions: No Contractor shall change any subcontractor list
                unless a Substitution Form is submitted in writing to and approved in
                writing by the applicable Diversity Office. The applicable Diversity
                Office shall approve an amendment to the Utilization Plan within five
                (5) business days from submission of the request for an amendment in
                the following circumstances:

                        1. The certified MBE or WBE is no longer available or
                           willing to perform the work with approved documentation;
                           and
             a. The Contractor is proposing to replace the M/WBE included in the
                original Utilization Plan with another M/WBE whose subcontract will
                be in an amount equal to or greater than the originally included
                M/WBE and such replacement is otherwise equal (e.g., the Contractor
                proposes to replace an MBE with an MBE and a WBE with a WBE
                with the same Certifications); or
             b.     The Contractor demonstrates to the satisfaction of the Compliance
                Office that such replacement is not possible because (a) there is no
                comparable MBE or WBE available to perform the work, or (b) the
                performance of the overall contract Work has progressed to the stage
                where the insertion of a new MBE or WBE subcontractor would
                unacceptably delay completion of the Work.

K. Joint Ventures.



                                         23
Case: 4:19-cv-03099-RWS Doc. #: 43-1 Filed: 09/08/20 Page: 28 of 54 PageID #: 632




  Joint ventures between M/WBEs and non-M/WBEs may count towards M/WBE
  participation if the joint venture requests approval from the Compliance Office, is
  approved by the Compliance Office and one or more of the joint venture participants
  are certified as an M/WBE.

  1. Eligibility.

     a. The M/WBE joint venture participant must be certified in the area of expertise
        to be undertaken by the joint venture.

     b. A holding company cannot be an M/WBE participant in a joint venture.

     c. The M/WBE must not be an affiliate of the non-M/WBE firm as described in
        Part II.E.15.

  2. Joint Venture Review. Joint venture agreements must clearly address capital
     contribution, control, management, risks, profits, ownership, and work to be
     performed by the M/WBE.

     a. M/WBE capital contribution, control management, risks, and profits must be
        commensurate with its ownership interest.

     b. Each party in a joint venture should bring real and substantial value to the
        joint venture enterprise, including both tangible and intangible assets, capital
        commensurate with their ownership interest, knowledge and skills relative to
        the portion of the joint venture’s business for which they are responsible, and
        efforts to the success of the venture.

     c. The profit or loss of the joint venture should be distributed between the
        participants in proportion to the interest in the joint venture.

     d. The joint venture must have a business structure set forth in a signed written
        agreement that clearly and specifically defines the participation of each party
        in the contribution of property, capital, efforts, skills and knowledge.

     e. Once approved, there are no annual updates required for joint venture
        agreements. However, proposed material changes in the joint venture
        agreement, including management responsibilities among the participants,
        ownership, or control, should be submitted to the Program.

  3. Counting Joint Ventures.

     a. A portion of the total dollar value of a contract with a joint venture equal to
        the percentage of MBE or WBE participation in the joint venture may be
        counted as MBE or WBE participation. The MBE or WBE participant in the



                                         24
Case: 4:19-cv-03099-RWS Doc. #: 43-1 Filed: 09/08/20 Page: 29 of 54 PageID #: 633




          joint venture must be responsible for a clearly defined portion of the work to
          be performed, equal to a share in the ownership, control, management,
          responsibility, risks and profits of the joint venture.

      b. The joint venture must operate in accordance with the submitted joint venture
         agreement. If it is determined that the M/WBE has not performed its role in
         accordance with the joint venture agreement and has in fact participated less
         than expected, participation may be counted at an amount less than originally
         approved.


L. Performance of a Commercially Useful Function.

   1. Commercially Useful Function Required. The Compliance Office shall, using
      the following criteria, review both the proposed Utilization Plan and the actual
      performance of the work to determine if particular M/WBEs are performing
      commercially useful functions. The participation of M/WBEs that do not
      perform a commercially useful function shall not be counted.

      a. An M/WBE performs a commercially useful function when it is responsible
         for execution of the work of the contract and is carrying out its
         responsibilities by actually performing, managing, and supervising the work
         involved. To perform a commercially useful function, the M/WBE must also
         be responsible, with respect to materials and supplies used on the contract,
         for negotiating price, determining quality and quantity, ordering and, where
         applicable, installing the materials/supplies, and paying for the
         materials/supplies from the M/WBE’s own funds. To determine whether an
         M/WBE is performing a commercially useful function, the Compliance
         Office shall evaluate the amount of work subcontracted, industry practices,
         and other relevant factors such as whether the amount the M/WBE is to be
         paid under the contract is commensurate with the work the M/WBE is
         actually performing, the M/WBE credit claimed for the performance of the
         work, and other relevant factors.

      b. An M/WBE does not perform a commercially useful function if its role is
         limited to that of an extra participant in a transaction, contract, or project
         through which funds are passed in order to obtain the appearance of M/WBE
         participation. In determining whether an M/WBE is such an extra
         participant, the Compliance Office will examine similar transactions,
         particularly those in which M/WBEs do not participate.

      c. If an M/WBE does not perform or exercise responsibility for at least 30
         percent of the total cost of its contract with its own forces or the M/WBE
         subcontracts a greater portion of the work of a contract than would be
         expected on the basis of normal industry practice for the type of work
         involved, it shall be presumed that the M/WBE is not performing a



                                          25
Case: 4:19-cv-03099-RWS Doc. #: 43-1 Filed: 09/08/20 Page: 30 of 54 PageID #: 634




         commercially useful function. When an M/WBE is not presumed to be
         performing a commercially usefulfunction as provided in this section, the
         M/WBE may present evidence to rebut this presumption. The Authority may
         determine, based on such evidence presented, that the firm is in fact
         performing a commercially useful function given the type of work involved
         and normal industry practices.


M. Reporting Requirements.

   1. During performance of the contract- Public Works Contracts.

      a. At a minimum, the Compliance Office shall require Contractors to submit a
         monthly report of payments. The report shall, at a minimum, include a listing
         of MBEs/WBEs participating in the contract, the amount of the contract, how
         much of the contract has been paid to date, and copies of invoices. Reporting
         shall be done through GPTS or any other approved compliance reporting
         software.

      b. The Compliance Office shall review all reports submitted by the Contractor
         for conformance with the approved Utilization Plan within fifteen (15) days of
         receipt and shall notify the Contractor in writing within such fifteen (15) day
         period whether or not the report is acceptable. If the Compliance Office
         determines that the report is not acceptable, the Compliance Office shall state
         the reasons for such determination in its written notification to the Contractor.

   2. Contract completion- Public Works Contracts.

      a. At contract completion, the Contractor shall notify the Contracting Agency
         and the Compliance Office of completion of the Work and provide the
         Contracting Agency and the Compliance Office with final documentation of
         MBE and WBE participation.

      b. Within thirty (30) days following the Contractor’s notification to the
         Compliance Office of completion of the Work, the Compliance Office shall
         provide the Contractor with a close-out report stating the final amount of
         approved MBE and WBE participation in the Contract on the form attached
         hereto as Exhibit 12. The Compliance Office shall provide the Contracting
         Agency with copies of all reports submitted by the Contractor and issued by
         the Compliance Office and all Compliance Office correspondence with
         respect to the reports.

      c. The contracting agency must have complete and acceptable documentation as
         determined by the Compliance Office of amounts paid to all project MBE and
         WBE subcontractors on file before the final payment is made to the prime
         contractor.



                                          26
Case: 4:19-cv-03099-RWS Doc. #: 43-1 Filed: 09/08/20 Page: 31 of 54 PageID #: 635




   3. Requests for Information. The Contractor and all subcontractors shall
      promptly respond to all Compliance Office requests for information pertaining to
      reports and compliance with these Rules within the timelines set forth in the
      request. Requests for additional time must be submitted to the Compliance
      Office in writing. If the Contractor or any subcontractor believes that the request
      for information is unduly intrusive, such Contractor or Subcontractor shall state
      the reasons for such belief in writing and provide such statement to the Director.
      The Director shall review the request and the Contractor/Subcontractor statement
      and shall determine whether or not to withdraw the request.

   4. Affirmative Duty to Report. The Contractor and all Subcontractors shall
      promptly report to the Compliance Office any change that impacts compliance
      with the Utilization Plan or an M/WBE’s performance of a Commercially Useful
      Function, and/or M/WBE certification eligibility within 30 days of such change.

N. Compliance Review During Contract Performance.

   All Contractors and Subcontractors shall provide copies of all contracts and
   subcontracts associated with the prime contract at the outset of contract execution and
   shall afford the Compliance Office access to all books and records pertaining to the
   City Contracting Opportunity at the Compliance Office’s request, except, however,
   Contractors and Subcontractors need not provide the Authority with access to
   proprietary information or trade secrets, however contracts and subcontracts shall not
   be deemed proprietary or trade secrets. All site visits conducted for the purpose of
   evaluating books and records at the principal place of business should be scheduled.
   All site visits conducted for the purpose of observing operations and/or evaluating
   worksite documents may be unscheduled.

   1. Site Visits—Non-Construction Projects.
          a. M/WBE Principal Place of Business. The Contracting Agency and/or
             the Compliance Office may conduct one or more site visits to an
             M/WBE’s principal place of business, temporary, or satellite offices to
             evaluate records and operations to ensure compliance with these rules.
             The M/WBE shall maintain copies of all subcontracts related to the
             Project at the M/WBE’s principal place of business.
          b. Site visits can be announced and unannounced. Announced the project
             superintendent is made aware and are scheduled at the convenience of the
             project superintendent; unannounced the visiting agency will check-in at
             the project office and announce their arrival to the project superintendent
             to begin their site visit.

      c. General Contractor’s Principal Place of Business. The Contracting
         Agency and/or the Compliance Office may conduct one or more site visits to
         the general Construction Contractor’s principal place of business, temporary,
         or satellite offices to evaluate records and operations to ensure compliance



                                           27
Case: 4:19-cv-03099-RWS Doc. #: 43-1 Filed: 09/08/20 Page: 32 of 54 PageID #: 636




          with these rules. The general contractor shall maintain copies of all
          subcontracts related to the Project at the general contractor’s principal place of
          business.

   2. Site Visits—Construction Projects.

      a. Project site. The Contracting Agency and/or the Compliance Office shall
         conduct site visits to the project site to observe operations and evaluate on-site
         documents, ensure that M/WBE contractors are working within their areas of
         expertise, and are performing the work described in the contract and as stated
         in the approved Utilization Plan. The Compliance Office will ensure the
         M/WBE has the workforce on its payroll required to complete the work
         described in the Utilization Plan. The compliance officer may attend any
         project meetings ongoing at the time of the visit. The compliance officer may
         examine and observe all records and documents on-site, including financial
         documents, equipment, work, project site, and interactions between the
         contractor and M/WBE at time of visit to evaluate compliance with these
         Rules. The Contractor shall maintain copies of all subcontracts and sub-
         subcontracts on the jobsite.

      b. M/WBE Principal Place of Business. The Contracting Agency and/or the
         Compliance Office may conduct one or more site visits to an M/WBE’s
         principal place of business, temporary, or satellite offices to evaluate records
         and operations to ensure compliance with these rules.

      c. Prime/General Contractor’s Principal Place of Business. The Contracting
         Agency and/or the Compliance Office may conduct one or more site visits to
         the Prime/General Contractor’s principal place of business, temporary, or
         satellite offices to evaluate records and operations to ensure compliance with
         these rules.

   3. Communications with Subcontractors.

      The Compliance Office may communicate directly with M/WBE and other
      subcontractors to verify information contained in any or all reports and/or records,
      M/WBE performance of commercially useful functions, and M/WBE control of
      the work and the business entity during the performance of the Contract. Such
      communications may include the review of documentation to payments to
      M/WBEs and review of payments from M/WBEs.

O. Contractor/Subcontractor Maintenance of Records; Review After Contract
   Completion; Patterns of Willful Non-Compliance or Misrepresentation.

   All Contractors and subcontractors that perform Work pursuant to a City Contracting
   Opportunity shall retain all records related to the City Contracting Opportunity for a
   period of three (3) years following the Compliance Office’s issuance of a close-out



                                           28
Case: 4:19-cv-03099-RWS Doc. #: 43-1 Filed: 09/08/20 Page: 33 of 54 PageID #: 637




   report. During such three (3) year period, if the Compliance Office believes that any
   Contractor or Subcontractor has failed to comply with these Rules in any subsequent
   City Contracting Opportunity, the Compliance Office may review records relating to
   previous City Contracting Opportunities for the purpose of determining whether a
   pattern of willful noncompliance exists. If a pattern of willful non-compliance and/or
   misrepresentation is determined to exist and is documented, the Compliance Office
   may seek withhold liquidated damages from any Contractors and Subcontractors
   involved in such willful noncompliance and/or misrepresentation as provided in these
   Rules.

P. Payments to M/WBE and Other Contractors and Subcontractors.

   All contractors and subcontractors must issue payment to lower tier subcontractors in
   accordance with the Missouri Prompt Payment Act.


Q. Remedies
A Contractor who fails to comply with the Compliance requirements set forth in this Part,
and including the timely and accurate filing of reports, contracts and subcontracts
required herein, or knowingly and willfully provide false, erroneous, misleading or
incorrect information or statements in connection with any material aspect of the Program
or these Rules, such matter shall be immediately investigated by the Compliance Officer.
Remedies may include one or more of the following:
   1) Remedies at law or in equity negotiated by the parties to the Contract;
   2) Remedies authorized under Ordinance 70767, as may be amended from time to
      time:
       a) Disqualification of bidder or proposer and the withholding of Contract award;
       b) Suspension, termination or rescission of the Contract;
       c)    Disqualification from eligibility to submit a bid or proposal for a Contract for
            a period not to exceed one year; and
       d) Imposition of liquidated damages as more fully described below.
                (i) All Contracts that contain participation goals for MBE/WBE businesses
must contain a provision that provides for the imposition of liquidated damages in the
absence of a finding of Good Faith Efforts in the event the Contractor fails to achieve the
participation goals specified in the Contract. The amount of liquidated damages will be
assessed based upon the M/WBE goal shortfall and will be the difference between the
goal set in the Contract and the amounts paid to M/WBE contractor. To the extent
permitted by law, funds received as liquidated damages will be provided to St. Louis
Development Corporation and used to provide business development and enhancement
services for M/WBEs.


                                             29
Case: 4:19-cv-03099-RWS Doc. #: 43-1 Filed: 09/08/20 Page: 34 of 54 PageID #: 638




                 (ii) Retention Amounts for Public Works Contracts
                Liquidated damages on Public Work Contracts will be assessed during the
project close-out by the Compliance Office and the President of the Board of Public
Service and, if an Airport Public Works Contract, the Director of Airports and the Airport
Authority Compliance Office. The President of the Board of Public Service and
Compliance Officer shall establish in a separate account the appropriate retention amount
for liquidated damages in addition to any other retention amount held under the Public
Work Contract.
             (iii) Service Agreements and Professional Services Agreements (Non-
Public Works Contacts)
                Liquidated damages on any service contract or professional service
contract for work performed for any Contracting Agency, should be assessed prior to the
expiration of the Contract (generally not sooner than 6 months prior to the expiration
date) The City shall periodically evaluate the Contractor’s compliance with the contract
goals and determine whether the Contractor has performed in accordance with the
Contract. If the Contractor has failed to perform as described above, then the City may
impose liquidated damages as provided herein to be withheld from any amounts due and
owed the Contractor; such liquidated damage withheld must be authorized by the City
Compliance Officer and the Contracting Agency.




   PART III. CERTIFICATION

A. Objectives.

   This Part describes the requirements in certifying a business entity as an MBE and/or
   WBE for participation in City contracting opportunities.

B. Burden of Proof.

   The firm seeking Certification has the burden of demonstrating, by a preponderance
   of the evidence, that it meets the requirements of this subpart concerning group
   membership, ownership and control.

   1. Review. Determinations concerning whether individual(s) and/ or firm(s) have
   met their burden of proof, by a preponderance of the evidence, that it meets group
   membership, ownership, and control is considered by all the facts in the record,
   viewed as a whole.

C. Rebuttable Presumption of Status as Minority or Woman.



                                           30
Case: 4:19-cv-03099-RWS Doc. #: 43-1 Filed: 09/08/20 Page: 35 of 54 PageID #: 639




  It is rebuttably presumed that citizens of the United States (or lawfully admitted
  permanent residents) who are Women, Black Americans, Hispanic Americans, Native
  Americans, Asian-Pacific Americans, Subcontinent Asian Americans, or other
  minorities found to be disadvantaged by the Small Business Administration have
  historically experienced social and economic disadvantage. This means they do not
  have the burden of proving that they have historically experienced social and
  economic disadvantage.

  1. Group Membership. In order to obtain the benefit of the rebuttable presumption,
  individuals must submit a signed and notarized statement that they are, in fact, a
  member of that group.

  2. Rebutted Presumptive Group Membership. If, after reviewing the signed and
  notarized statement of membership in a presumptively disadvantaged group, there is a
  well-founded reason to question the individual's claim of membership in that group,
  the Authority may, at any time, start a proceeding to determine whether the
  presumption should be regarded as rebutted with respect to that individual. Your
  proceeding must follow the procedures of section (H).

     a. In such a proceeding, the Authority has the burden of demonstrating, by a
     preponderance of the evidence, that the individual is not socially and
     economically disadvantaged. The Authority may require the individual to produce
     information relevant to the determination of his or her disadvantage.

     b. In implementing this section, the Authority must take special care to ensure that
     there is no disproportionate burden on members of any particular designated
     group. Imposing a disproportionate burden on members of a particular group
     could violate Title VI of the Civil Rights Act of 1964.

  3. Individuals not presumed to be Socially and Economically Disadvantaged.
  Individuals who are not presumed to be socially and economically disadvantaged, and
  individuals concerning whom the presumption of disadvantage has been rebutted,
  have the burden of proving, by a preponderance of the evidence, that they are socially
  and economically disadvantaged.

     a. In making such a determination, consider whether the person has held himself
     out to be a member of the group over a long period of time prior to application for
     certification and whether the person is regarded as a member of the group by the
     relevant community. The Authority may require the applicant to produce
     appropriate documentation of group membership.

     b. If it is determined that an individual claiming to be a member of a group
     presumed to be disadvantaged is not a member of a designated disadvantaged
     group, the individual must demonstrate social and economic disadvantage on an
     individual basis.




                                         31
Case: 4:19-cv-03099-RWS Doc. #: 43-1 Filed: 09/08/20 Page: 36 of 54 PageID #: 640




 4. Individual basis of minority and social and economic disadvantage. Individuals
 who are not presumed to be socially and economically disadvantaged, and individuals
 concerning whom the presumption of disadvantage has been rebutted, have the burden
 of proving, by a preponderance of the evidence, that they are members of such group or
 that they are socially and economically disadvantaged.

       a. The Authority must make a case-by-case determination of whether each
       individual whose ownership and control are relied upon for M/WBE certification
       is a member of a group who has historically been socially and economically
       disadvantaged or is an individual who is socially and economically
       disadvantaged.

       b. Evidence of individual social and economic disadvantage include the following
       elements:
              i. At least one objective distinguishing feature that has contributed to
              social and economic disadvantage, such as race, ethnic origin, gender
              disability, long-term residence in an environment isolated from the
              mainstream of American society, or other similar causes not common to
              individuals who are not socially and economically disadvantaged;

               ii. Personal experiences of substantial and chronic social disadvantage in
               American society, not in other countries; and

               iii. Negative impact on entry into or advancement in the business world
               because of the disadvantage. In every case, the Applicant’s education,
               employment, and business history will be considered, where applicable, to
               see if the totality of the circumstances shows socially and economically
               disadvantage.

D. Ownership.

In determining whether the minority, women or socially and economically disadvantaged
participants in a firm own the firm, consider all the facts in the record viewed as a whole,
including the origin of all assets and how and when they were used in obtaining the firm.
All transactions for the establishment and ownership (or transfer of ownership) must be
in the normal course of business, reflecting commercial and arms-length practices.

1. Majority Ownership and Permitted Forms of Ownership. In order to be eligible for
Certification, a minimum of 51% must be owned by socially and economically
disadvantaged individual(s).

       a. In the case of a corporation, such individuals must own at least 51 percent of
       each class of voting stock outstanding and 51 percent of the aggregate of all stock
       outstanding.




                                            32
Case: 4:19-cv-03099-RWS Doc. #: 43-1 Filed: 09/08/20 Page: 37 of 54 PageID #: 641




       b. In the case of a partnership, 51 percent of each class of partnership interest
       must be owned by socially and economically disadvantaged individuals. Such
       ownership must be reflected in the firm's partnership agreement.

       c. In the case of a limited liability company, at least 51 percent of each class of
       member interest must be owned by socially and economically disadvantaged
       individual(s).

2. Real, Substantial and Continuing Ownership. The firm's ownership by
disadvantaged individuals, including their contribution of capital or expertise to acquire
their ownership interests, must be real, substantial, and continuing, going beyond pro
forma ownership of the firm as reflected in ownership documents.
       a. Examples include:
              (i) An individual pays $100 to acquire a majority interest in a firm worth
              $1 million. The individual's contribution to capital would not be viewed as
              substantial.

              (ii) A 51% disadvantaged owner and a non-disadvantaged 49% owner
              contribute $100 and $10,000, respectively, to acquire a firm grossing $1
              million. This may be indicative of a pro forma arrangement that does not
              meet eligibility.

              (iii) The disadvantaged owner of a M/WBE Applicant firm spends $250 to
              file articles of incorporation and obtains a $100,000 loan but makes only
              nominal or sporadic payments to repay the loan. This type of contribution
              is not of a continuing nature.

       b. The disadvantaged owners must enjoy the customary incidents of ownership
       and share in the risks and profits commensurate with their ownership interests, as
       demonstrated by the substance, not merely the form, of the firm’s arrangements.
       Any terms or practices that give a non-disadvantaged individual or firm a priority
       or superior right to a firm’s profits, compared to the disadvantaged owners(s), are
       grounds for denial.

       c. Debt instruments from financial institutions or other organizations that lend
       funds in the normal course of their business do not render a firm ineligible, even if
       the debtor's ownership interest is security for the loan.

3. Capitalization Required. Proof of capitalization is required with the application.
When the contribution of capital is through a loan, there must be documentation of the
value of assets used as collateral for the loan. Insufficient contributions of capital or
expertise shall include, but are not limited to:
        a. a promise to contribute capital or expertise in the future;
        b. an unsecured note payable to the firm or an owner who is not a disadvantaged
        individual;
        c. mere participation in a firm’s activities as an employee;



                                            33
Case: 4:19-cv-03099-RWS Doc. #: 43-1 Filed: 09/08/20 Page: 38 of 54 PageID #: 642




       d. capitalization not commensurate with the value of the firm;
       e. using assets of the applicant firm to repay for the purchase of ownership in that
       same firm.

4. Securities. All securities and/or assets that constitute ownership of a firm shall be held
directly by socially and economically disadvantaged individuals. Except as provided in
this paragraph, securities held by any guardian for a minor are not considered as held by
disadvantaged persons in determining ownership.

5. Trusts. All securities and/ or assets held in trust are regarded as held by a
disadvantaged individual for purposes of determining ownership of the firm if:

       (a) The beneficial owner of securities or assets held in trust is a disadvantaged
       individual, and the trustee is the same; or

       (b) The beneficial owner of a trust is a disadvantaged individual who, rather than
       the trustee, exercises effective control over the management, policy-making, and
       daily operational activities of the firm. Assets held in a revocable living trust may
       be counted only in the situation where the same disadvantaged individual is the
       sole grantor, beneficiary, and trustee

6. Expertise as Contribution. The following requirements apply to situations in which
expertise is relied upon as part of a socially and economically disadvantaged owner's
contribution to acquire ownership:
        (a) The owner’s expertise must be-
               (i) In a specialized field;
               (ii) Of outstanding quality;
               (iii) In areas critical to the firm's operations;
               (iv) Indispensable to the firm's potential success;
               (v) Documented in the records of the firm. These records must clearly
               show the contribution of expertise and its value to the firm.

       (b) The individual whose expertise is relied upon must have a significant financial
       investment in the firm.

7. Capitalization by Divorce, Separation or Inheritance. The Authority must always
deem as held by a socially and economically disadvantaged individual, for purposes of
determining ownership, all interests in a business or other assets obtained by the
individual—
       (a) As the result of a final property settlement or court order in a divorce or legal
       separation, provided that no term or condition of the agreement or divorce decree
       is inconsistent with this section; or
       (b) Through inheritance, or otherwise because of the death of the former owner.
8. Interests Not Qualifying as Capitalization/Ownership.


                                             34
Case: 4:19-cv-03099-RWS Doc. #: 43-1 Filed: 09/08/20 Page: 39 of 54 PageID #: 643




It is presumed that all interests in a business or other assets obtained by the individual as
the result of a gift, or transfer without adequate consideration, is insufficient to
demonstrate capitalization in ownership.
       (a) However, to overcome this presumption and permit the interests or assets to be
       counted, the socially and economically disadvantaged individual must
       demonstrate, by clear and convincing evidence, that—
               (i) The gift or transfer to the disadvantaged individual was made for
               reasons other than obtaining certification as a M/WBE; and
               (ii) The disadvantaged individual actually controls the management,
               policy, and operations of the firm, notwithstanding the continuing
               participation of a non-disadvantaged individual who provided the gift or
               transfer.


9. Capitalization via Marital Assets. When marital assets (other than the assets of the
business in question), held jointly or as community property by both spouses, are used to
acquire the ownership interest asserted by one spouse, the Authority must deem the
ownership interest in the firm to have been acquired by that spouse with his or her own
individual resources, provided that the other spouse irrevocably renounces and transfers
all rights in the ownership interest.
       (a) A copy of the document legally transferring and renouncing the other spouse's
       rights in the jointly owned or community assets used to acquire an ownership
       interest in the firm must be included as part of the firm's application for M/WBE
       certification.
10. Applicant Not To Be Denied Due To Individual Factors Alone. The Authority
must not regard a contribution of capital as failing to be real and substantial, or find a
firm ineligible solely because—
       (a) A socially and economically disadvantaged individual acquired his or her
       ownership interest as the result of a gift or transfer, or
       (b) There is provision for the co-signature of a spouse who is not a socially and
       economically disadvantaged individual on financial agreements, contracts for the
       purchase or sale of real or personal property, bank signature cards, or other
       documents; or
       (c) Ownership of the firm in question or its assets if transferred for adequate
       consideration from a spouse who is not a socially and economically
       disadvantaged individual to a spouse who is such an individual.
       (d) In these cases, the Authority must give particularly close and careful scrutiny
       to the ownership and control of the firm to ensure that it is owned and controlled,


                                             35
Case: 4:19-cv-03099-RWS Doc. #: 43-1 Filed: 09/08/20 Page: 40 of 54 PageID #: 644




       in substance as well as in form, by a socially and economically disadvantaged
       individual.
E. Control.

In order to be eligible for M/WBE Certification, an Applicant must be controlled by
socially and economically disadvantaged individual(s). In determining whether an
Applicant controls a firm, all the facts in the record must be viewed as a whole.

1. Independence. Only an independent business may be certified as a M/WBE. An
independent business is one the viability of which does not depend on its relationship
with another firm or firms. In determining whether a potential M/WBE is an independent
business, the Authority must:

       (a) scrutinize relationships with non-M/WBE firms, in such areas as personnel,
       facilities, equipment, financial and/or bonding support, and other resources.

       (b) consider whether present or recent employer/employee relationships between
       the disadvantaged owner(s) of the potential M/WBE and non-M/WBE firms or
       persons associated with non-M/WBE firms compromise the independence of the
       potential M/WBE firm.

       (c) examine the firm's relationships with prime contractors to determine whether a
       pattern of exclusive or primary dealings with a prime contractor compromises the
       independence of the potential M/WBE firm.

       (d) In considering factors related to the independence of a potential M/WBE firm,
       the Authority must consider the consistency of relationships between the potential
       M/WBE and non-M/WBE firms with normal industry practice.

2. Restrictions on Decision-Making Authority. An M/WBE firm must not be subject to
any formal or informal restrictions that limit the customary discretion of the Applicant.
There can be no restrictions through corporate charter provisions, by-law provisions,
contracts or any other formal or informal devices (e.g., cumulative voting rights, voting
powers attached to different classes of stock, employment contracts, requirements for
concurrence by non-disadvantaged partners, conditions precedent or subsequent,
executory agreements, voting trusts, restrictions on or assignments of voting rights) that
prevent the Applicant from making any business decision of the firm.


 3. Management Authority. The socially and economically disadvantaged individual
must possess the power to direct or cause the direction of the management and policies of
the firm and to make day-to-day as well as long-term decisions on matters of
management, policy and operations.
       (a) A disadvantaged owner must hold the highest position in the company (e.g.,
       chief executive officer or president).


                                           36
Case: 4:19-cv-03099-RWS Doc. #: 43-1 Filed: 09/08/20 Page: 41 of 54 PageID #: 645




       (b) In a corporation, disadvantaged owners must control the board of directors.
       (c) In a partnership, one or more disadvantaged owners must serve as general
       partners, with control over all partnership decisions.
4. Non-Minority/Non-Women Involvement. Individuals who are not socially and
economically disadvantaged or immediate family members may be involved in an
M/WBE firm as owners, managers, employees, stockholders, officers, and/or directors.
Such individuals must not, however, possess or exercise the power to control the firm or
be disproportionately responsible for the operation of the firm.
5. Delegation. The Applicant may delegate various areas of the management,
policymaking, or daily operations of the firm to other participants in the firm, regardless
of whether these participants are socially and economically disadvantaged individuals.
Such delegations of authority must be revocable, and the socially and economically
disadvantaged owners must retain the power to hire and fire any person to whom such
authority is delegated. The managerial role of the socially and economically
disadvantaged owners in the firm's overall affairs must be such that the recipient can
reasonably conclude that the socially and economically disadvantaged owners actually
exercise control over the firm's operations, management, and policy.
6. Managerial Expertise and Competence. The socially and economically
disadvantaged owner(s) must have an overall understanding of, and managerial and
technical competence and experience directly related to the type of business in which the
firm is engaged and the firm's operations.
       (a) The socially and economically disadvantaged owners are not required to have
       experience or expertise in every critical area of the firm's operations, or to have
       greater experience or expertise in a given field than managers or key employees.
       (b) The socially and economically disadvantaged owners must have the ability to
       intelligently and critically evaluate information presented by other participants in
       the firm's activities and to use this information to make independent decisions
       concerning the firm's daily operations, management, and policymaking.
       (c) Generally, expertise limited to office management, administration, or
       bookkeeping functions unrelated to the principal business activities of the firm is
       insufficient to demonstrate control.


7. Licensing.
       (a) If federal, state or local law requires a person to have a particular license or
       other credential in order to own and/or control a certain type of firm, the socially
       and economically disadvantaged individual who owns and controls a potential
       M/WBE firm of that type must possess the required license or credential. If state
       or local law does not require such a person to have such a license or credential to


                                            37
Case: 4:19-cv-03099-RWS Doc. #: 43-1 Filed: 09/08/20 Page: 42 of 54 PageID #: 646




       own and/or control a firm, the Authority must not deny certification solely on the
       ground that the person lacks the license or credential. However, the Authority
       may take into account the absence of the license or credential as one factor in
       determining whether the socially and economically disadvantaged owners actually
       control the firm.
       (b) If a license(s) is necessary to perform the tasks associated with the area of
       expertise the Applicant seeks, the Applicant must employ a sufficient number of
       licensed personnel to perform work and maintain capacity for the contract size
       and area of expertise sought.
8. Renumeration. The socially and economically disadvantaged person must receive fair
remuneration as compared to the other participants in the business entity in the context of
the duties of the persons involved, normal industry practices, the business entity’s policy
and practice concerning reinvestment of income.
9. Other Employment. In order to be viewed as controlling a firm, a socially and
economically disadvantaged owner(s) cannot engage in outside employment or other
business interests that conflict with the management of the firm or prevent the individual
from devoting sufficient time and attention to the affairs of the firm to control its
activities. For example, absentee ownership of a business and part-time work in a full-
time firm are not viewed as constituting control. However, an individual could be viewed
as controlling a part-time business that operates only on evenings and/or weekends, if the
individual controls it all the time it is operating.
10. Immediate Family Members. A socially and economically disadvantaged individual
may control a firm even though one or more of the individual’s immediate family
members (who themselves are not socially and economically disadvantaged individuals)
participate in the firm as a manager, employee, owner, or in another capacity. Except as
otherwise provided in this paragraph, the Authority must make a judgment about the
control the socially and economically disadvantaged owner exercises vis-à-vis other
persons involved in the business as in other situations, without regard to whether or not
the other persons are immediate family members.
11. Transfers of Control. Where a business entity was formerly owned and/or controlled
by a non-disadvantaged individual (whether or not an immediate family member),
ownership and/or control were transferred to a socially and economically disadvantaged
individual, and the individual remains involved with the firm in any capacity, there is a
rebuttable presumption of control by the non-disadvantaged individual unless the
disadvantaged individual now owning the firm demonstrates, by clear and convincing
evidence, that:
(1) The transfer of ownership and/or control to the disadvantaged individual was made
for reasons other than obtaining certification as a MWBE; and




                                            38
Case: 4:19-cv-03099-RWS Doc. #: 43-1 Filed: 09/08/20 Page: 43 of 54 PageID #: 647




(2) The disadvantaged individual actually controls the management, policy, and
operations of the firm, notwithstanding the continuing participation of a non-
disadvantaged individual who formerly owned and/or controlled the firm.
12. Equipment. In determining whether a firm is controlled by its socially and
economically disadvantaged owners, evaluate whether the firm owns equipment
necessary to perform its work. However, the Authority must not determine that a firm is
not controlled by socially and economically disadvantaged individuals solely because the
firm leases, rather than owns, such equipment, where leasing equipment is a normal
industry practice and the lease does not involve a relationship with a prime contractor or
other party that compromises the independence of the firm.
       (a) Special considerations for M/WBE Trucking Companies.
               i. The firm must be responsible for the management and supervision of the
               entire trucking operation for which it is responsible on contracts; there
               cannot be a contrived arrangement for the purpose of meeting M/WBE
               goals;
               ii. The firm must own and operate at least one fully licensed, insured and
               operational truck;
               iii. The firm may lease additional trucks from another M/WBE firm
               certified by the City, including an owner-operator;
               iv. The firm may lease additional trucks from a non-M/WBE frim,
               including from an owner-operator if it demonstrates it has an executed
               lease in place between the non-M/WBE firms to lease trucks.


13. NAICS Code Expansion. The socially and economically disadvantaged owner(s)
must demonstrate the ability to control the firm in the specific type(s) or work in which
the firm seeks certification whether on initial certification or upon a request for
certification in an additional type of work, by completing a NAICS Code Expansion
Application.
       (a) To become certified in an additional type of work, the firm need not to submit
       a new application for certification, but must verify that the socially and
       economically disadvantaged owners are able to control the firm in the additional
       type of work by completing a NAICS Code Expansion Application.
       (b) The firm's areas of expertise should be described in terms that are specific.
       Multiple areas of expertise may be assigned where appropriate.
       (c) The firm bears the burden of providing any detailed company information that
       the Authority needs to make an appropriate area of expertise designation.




                                           39
Case: 4:19-cv-03099-RWS Doc. #: 43-1 Filed: 09/08/20 Page: 44 of 54 PageID #: 648




       (d) The Authority is not precluded from changing an area of expertise if there is a
       factual basis in the record.
14. Franchises and License Arrangements. A business operating under a franchise or
license agreement may be certified if it meets the standards in this subpart and the
franchiser or licenser is not affiliated with the franchisee or licensee. In determining
whether affiliation exists, generally do not consider the restraints relating to standardized
quality, advertising, accounting format, and other provisions imposed on the franchisee or
licensee by the franchise agreement or license, provided that the franchisee or licensee
has the right to profit from its efforts and bears the risk of loss commensurate with
ownership. Alternatively, even though a franchisee or licensee may not be controlled by
virtue of such provisions in the franchise agreement or license, affiliation could arise
through other means, such as common management or excessive restrictions on the sale
or transfer of the franchise interest or license.


F. Additional Rules Affecting Certification.
1. Local Firm. A business entity authorized to do business in the State of Missouri that
maintains a facility within the St. Louis Metropolitan Statistical Area with adequate
personnel, equipment, materials and facilities to perform its local work in the NAICS
Codes requested.


2. Eligibility Based on Present Circumstances. Eligibility must be based on present
circumstances. An Applicant will not be denied certification based solely on historical
information indicating a lack of ownership or control of the firm by socially and
economically disadvantaged individuals at some time in the past, if the firm currently
meets the ownership and control standards of this part. The Authority must not refuse to
certify a firm solely on the basis that it is a newly formed firm, has not completed
projects or contracts at the time of its application, has not yet realized profits from its
activities, or has not demonstrated a potential for success. If the firm is owned by socially
and economically disadvantaged individual(s) and meets ownership and control
requirements of this part, the firm is eligible for certification.
3. History of Attempts to Subvert. The Authority may consider, in making certification
decisions, whether a firm has exhibited a pattern of conduct indicating its involvement in
attempts.
4. Failure to Cooperate. M/WBE firms and firms seeking M/WBE certification shall
cooperate fully with requests for information relevant to the certification process. Failure
or refusal to provide such information is grounds for a denial or decertification.
5. Eligible Firms. Not-for-profit organizations, even though controlled by socially and
economically disadvantaged individuals, are not eligible to be certified as M/WBEs.



                                             40
Case: 4:19-cv-03099-RWS Doc. #: 43-1 Filed: 09/08/20 Page: 45 of 54 PageID #: 649




6. Commercially Useful Function. Consideration of whether a firm performs a
commercially useful function pertains solely to the compliance aspects of these Rules as
set forth in Part II. Issues of commercially useful functions will not be considered in any
way in making decisions about whether to certify a firm as a W/MBE.
7. Subsidiaries. A business entity that is owned by another business entity (rather than
individuals), is only eligible for Certification if the following conditions are met:
       (a) Socially and economically disadvantaged owner(s), as applicable, own and
       control a business entity through a parent/holding company, established for tax,
       capitalization or other purposes consistent with industry practice, and the socially
       and economically disadvantaged owner(s) of the parent/holding company control
       the subsidiary through the parent/holding company; and
       (b) Cumulative ownership by socially and economically disadvantaged owner(s),
       as applicable, in the subsidiary is at least 51%. Examples include:
               (i) Example 1: Socially and economically disadvantaged individuals own
               100 percent of a holding company, which has a wholly-owned subsidiary.
               The subsidiary may be certified, if it meets all other requirements.
               (ii) Example 2: Disadvantaged individuals own 100 percent of the holding
               company, which owns 51 percent of a subsidiary. The subsidiary may be
               certified, if all other requirements are met.
               (iii) Example 3: Disadvantaged individuals own 80 percent of the holding
               company, which in turn owns 70 percent of a subsidiary. In this case, the
               cumulative ownership of the subsidiary by disadvantaged individuals is 56
               percent (80 percent of the 70 percent). This is more than 51 percent, so the
               Authority may certify the subsidiary, if all other requirements are met.
               (iv) Example 4: Same as Example 2 or 3, but someone other than the
               socially and economically disadvantaged owners of the parent or holding
               company controls the subsidiary. Even though the subsidiary is owned by
               disadvantaged individuals, through the holding or parent company, the
               Authority cannot certify it because it fails to meet control requirements.
               (v) Example 5: Disadvantaged individuals own 60 percent of the holding
               company, which in turn owns 51 percent of a subsidiary. In this case, the
               cumulative ownership of the subsidiary by disadvantaged individuals is
               about 31 percent. This is less than 51 percent, so the Authority cannot
               certify the subsidiary.
               (vi) Example 6: The holding company, in addition to the subsidiary
               seeking certification, owns several other companies. The combined gross
               receipts of the holding companies and its subsidiaries are greater than the
               size standard for the subsidiary seeking certification and/or the gross


                                            41
Case: 4:19-cv-03099-RWS Doc. #: 43-1 Filed: 09/08/20 Page: 46 of 54 PageID #: 650




               receipts cap of §26.65(b). Under the rules concerning affiliation, the
               subsidiary fails to meet the size standard and cannot be certified.
8. Third Party Complaints. Any person or entity, including a City Department
Contracting Agency, may file a written complaint with the Authority alleging that a
certified firm is ineligible. The complainant’s identity must remain confidential.
       1. The complaint must specify the alleged reasons why the M/WBE firm is
       ineligible. The complaint may include any information or arguments supporting
       the complainant’s assertion that the firm is ineligible and should not continue to
       be certified.
       2. The Authority shall notify the firm against which the complaint was lodged and
       must provide such firm with a copy of the complaint, and shall notify the firm that
       the firm may submit information and documentation to the Authority refuting the
       complaint within fifteen (15) days from receipt of such notification.
       3. Upon receipt of such written complaint, the Authority shall review its records
       concerning the firm, any material provided by the M/WBE firm and the
       complainant, and other available information. The Authority may request
       additional information from the firm or conduct any other investigation that it
       deems necessary.
       4. After conducting a review, the Authority shall issue the complainant and to the
       M/WBE against which the complaint is lodged a written determination of whether
       or not the complaint was legitimate and whether or not the certification of the
       subject M/WBE will remain or whether the Authority intends to initiate
       decertification proceedings by presenting such complaint to the PRC for review
       and decision.
9. Loss of Certification from the MRCC member agency which provided the
underlying DBE certification, as applicable. If loss of certification as a DBE is due
solely on changes in the firm’s size standard and personal net worth that render the firm
ineligible as a DBE, such loss of certification shall have no impact on the firm’s
Certification as an M/WBE. However, if loss of DBE certification is for any other reason,
the Authority may initiate decertification proceedings by presenting such complaint to the
PRC for review and decision.
10. Maintaining Certification. Certified M/WBE firms must annually upload, via the
certification compliance and management system (“CCMS”), a complete copy of the
firm’s most recent tax return and their No Change Affidavit, affirming that there have
been no material changes in the certified business entity since Certification was granted.
       a. The Authority shall inform the M/WBE of this requirement at least thirty (30)
       days prior to the anniversary date and shall include the necessary form with the
       reminder notice.



                                           42
Case: 4:19-cv-03099-RWS Doc. #: 43-1 Filed: 09/08/20 Page: 47 of 54 PageID #: 651




       b. The M/WBE shall submit the Annual No-Change and a complete copy of the
       firm’s most recent tax return no sooner than the anniversary date and no later than
       thirty (30) days after the anniversary date.
       c. If the M/WBE fails to submit the Annual No-Change Affidavit and a complete
       copy of their most recent tax return within the applicable timeframe, the Authority
       shall send a reminder notice advising the M/WBE that failure to submit within
       fifteen (15) days of receipt of the reminder notice will result in the Authority’s
       recommendation for decertification of the firm’s M/WBE eligibility.
G. Program Review Committee Proceedings.
1. Purpose. The purpose of the Program Review Committee (“PRC”) is to review and
make rulings on Authority recommendations when such decisions involve the following:
       (a) Approval or denial of an Application for Certification as an MBE and/or
       WBE; and
       (b) Decertification of an MBE and/or WBE’s certification;
2. Program Review Committee Composition. The PRC shall consist of the following
five members with voting rights to be appointed by SLDC for a period of time
established by SLDC.
       (a) One member with demonstrated experience in the field of finance and
       accounting;
       (b) One member with demonstrated experience in the field of engineering and
       construction;
       (c) One member with demonstrated experience with M/WBE matters;
       (d) One member dedicated to the advancement of minorities and/or woman; and
       (e) One member with demonstrated experience with business associations and
       knowledge of business structures.
       (f) The committee shall elect a chairperson from among its members.
       (g) The Committee shall elect a secretary among its members. The secretary shall
       record in the minutes the time and place each meeting of the PRC, names of PRC
       members present, all official acts of the PRC, and the votes of each member.
3. Authority Action and Recommendation(s) to PRC. The Authority shall submit a
recommendation of a denial or an approval to the PRC explaining the reasons for the
recommendation and proposed action.
4. Participation Eligibility. An M/WBE firm shall remain eligible for participation in
City Contracting Opportunities during the pendency of decertification proceedings. An



                                           43
Case: 4:19-cv-03099-RWS Doc. #: 43-1 Filed: 09/08/20 Page: 48 of 54 PageID #: 652




M/WBE firm’s participation shall continue to be counted until the PRC has made a final
determination regarding the firm’s eligibility.
5. Program Review Committee Notification. Prior to the PRC, an Applicant firm will
be notified of the PRC meeting and their rights, which are as followed:
       a. The right to provide a response and evidence to rebut the Authority’s
       recommendation directly to the PRC. If the Applicant chooses to provide
       evidence to rebut the Authority’s recommendation, such evidence cannot be new
       or additional information that was not provided at the time of the Certification
       review.
       b. The right to request a postponement until the next PRC meeting, for the
       purpose of preparing a response to the PRC;
       c. The right to make a brief oral presentation at the meeting;
       d. The right to have others with information pertaining to the recommendation
       make a brief oral presentation at the meeting; and
       e. The right to be represented by legal counsel at the meeting. The Applicant firm
       will provide advance notice to the Authority if the Applicant firm plans to be
       represented by legal counsel at the meeting.
6. Ex Parte Communication with the PRC Prohibited. Neither the Authority nor the
firm may communicate with the PRC or any member of the PRC regarding the merits of
the matter without the knowledge of the other party for the duration of the proceedings,
except in the course of PRC meetings.
7. Conduct of the PRC Meetings. Conduct of the PRC meetings are as followed:
       a. A majority of PRC members in attendance at the meeting place are required for
       a quorum. If a quorum is not present, the Chair shall adjourn the meeting to a
       subsequent date and time.
       b. The PRC shall not be bound by any rules of order, evidence or procedure in its
       meetings, hearing or investigations, except such as it may itself establish or as are
       expressly established in these Rules.
       c. The subject M/WBE may present a rebuttal and supporting evidence within
       time limits prescribed by the PRC. Such time limits may not be less than the
       amount of time allowed to the Authority.
       d. Following the presentation of testimony, the PRC shall deliberate, considering
       all the facts and evidence, viewed as a whole.
       e. The PRC may deliberate in open session or may vote to deliberate in a closed
       session as appropriate pursuant to Section 610.021 RSMo. in accordance with
       applicable law.


                                            44
Case: 4:19-cv-03099-RWS Doc. #: 43-1 Filed: 09/08/20 Page: 49 of 54 PageID #: 653




       f. If it appears that the evidence is incomplete or unclear with respect to matters
       likely to have a significant impact on the outcome of the case, a majority of the
       members of the PRC present and voting may vote to remand to the Authority or
       hold the record open for further clarification by the parties until the next PRC
       meeting.
       g. Reasonable accommodations will be made for those persons with disabilities
       with forty-eight (48) hours’ notice to the PRC.
8. Certification Re-application. If the PRC upholds the recommendation for denial of
Certification, the Applicant shall not be permitted to reapply for Certification until six (6)
months from the date that the Applicant originally submitted an application has elapsed
unless:
a. The Applicant appeals such denial as provided below.


H. Willful Noncompliance in General- Penalties and Sanctions.
1. Knowingly and Willful Noncompliance. If, at any time following a preliminary
investigation, the Authority or Contracting Agency has reason to believe that any firm or
representative of a firm, including an M/WBE firm, general contractor, consultant,
supplier, subcontractor and/or developer, has knowingly and willfully provided false,
erroneous, misleading or incorrect information or statements in connection with any
material aspect of the Program or these Rules (collectively, “Misrepresentations”), such
matter shall be immediately investigated by the Authority.


I. M/WBE Decertification

1. Grounds for an M/WBE Decertification. The Authority may recommend that the
PRC decertify an M/WBE firm, if any of the following circumstances are documented:
       a. Failure to submit a timely annual No-Change Affidavit with supporting
       documentation;
       b. After the M/WBE’s submission of material changes in its ownership and/or
       control, the Authority finds that such M/WBE is no longer eligible for
       certification.
       c. The M/WBE otherwise fails to meet the requirements for continued
       certification eligibility under these Rules;
       d. The M/WBE is no longer a Local firm;
       e. The M/WBE fails to timely notify the Authority within thirty (30) days of
       material changes in its ownership and/or control;


                                             45
Case: 4:19-cv-03099-RWS Doc. #: 43-1 Filed: 09/08/20 Page: 50 of 54 PageID #: 654




       f. Information relevant to eligibility that has been concealed or misrepresented by
       the M/WBE firm;
       g. Information or evidence not available at the time of Certification, which
       renders the M/WBE firm ineligible;
       h. A documented finding that the determination to certify the firm was factually
       erroneous.
       i. The M/WBE firm receives three (3) complaints of commercially useful function
       (“CUF”) violations within a twelve (12) month period.
2. Process of an M/WBE Decertification. The Authority may recommend that the PRC
decertify an M/WBE firm based upon the aforementioned grounds. The Authority must
provide the M/WBE firm with a written notice of the recommendation and the reasons,
including specific references to the evidence, that supports the Authority’s
recommendation.
       a. Upon providing a written notice and the reasons that support the
       recommendation for decertification to the M/WBE firm, the M/WBE firm may
       provide additional evidence to rebut the Authority’s recommendation. After the
       M/WBE firm is provided notification and an opportunity to rebut, the Authority
       must investigate and review the additional evidence. If there is reasonable cause
       to believe that the M/WBE firm is still ineligible, the Authority must provide a
       notice setting forth the reasons for the proposed determination. The notice must
       inform the M/WBE firm of the Authority’s findings and the date and time of the
       PRC hearing.
       b. The PRC hearing must follow the procedures of section G(7)(a)-(g) under these
       Rules. In such a proceeding, the Authority has the burden of showing, by a
       preponderance of the evidence, that that firm does not meet the eligibility
       requirements set forth in these Rules.
       c. A written, verbatim record of the hearing will be made at the expense of the
       Authority.
       d. A written decision by the PRC setting forth the grounds and reasoning for the
       decision, including the availability of an appeal, must be mailed to the firm within
       30 days after the PRC hearing.
3. Effects of Decertification. If a firm’s M/WBE certification has been removed through
the process of decertification, the effects are as followed:
       a. When a general contractor, consultant, prime contractor, supplier, and/or
       developer has made a commitment to using, or the City has made a commitment
       to using an M/WBE general contractor, prime contractor, consultant, general
       contractor, supplier, and/or developer whose Certification has been removed
       pursuant to this section, but a contract or subcontract has not been executed before


                                           46
Case: 4:19-cv-03099-RWS Doc. #: 43-1 Filed: 09/08/20 Page: 51 of 54 PageID #: 655




       the Program Review Committee issues the notice of the removal of eligibility
       decision provided for herein, the participation of the firm whose certification has
       been removed shall not be credited toward the Goals.
       b. If a City Contracting Agency or a general contractor, consultant, prime
       contractor, supplier, or developer has executed a contract or subcontract with a
       firm whose Certification has been removed before the Authority has notified the
       firm of its ineligibility and before the Authority has updated the removal of
       eligibility in the M/WBE directory, the City, the general contractor, consultant,
       general contractor, supplier, or developer may continue to use the firm on the
       contract and may continue to receive credit toward the M/WBE Goals for the
       firm's work.
       c. Except for circumstances where a firm is decertified for failing to submit a
       timely affidavit of no change, a firm that is decertified shall not be permitted to
       reapply for Certification until twelve (12) months from the date the firm’s
       M/WBE eligibility has been removed has elapsed.
J. Appeals.
1. Administrative Review Officer Qualifications. The Director of the Airport Authority
may appoint at least two Administrative Review Officers to serve on a rotating basis.
Such Administrative Review Officers shall be managers or professional employees of the
City of St. Louis or an agency or affiliate thereof, provided, however, that in no event
shall an Administrative Review Officer be involved in the day-to-day operations of the
Program or a member of the PRC.
2. Administrative Review Officer Trainings. Administrative Review Officers are
required to complete annual trainings directed towards the rules, guidelines, and
processing of M/WBE / certifications.
3. Grounds for Appeal. If a firm is denied certification or its eligibility is removed via
the process of Decertification, it may appeal the PRC’s decision by filing an appeal with
the Administrative Review Officer designated by the Authority.
       a. The Authority shall provide the name of the Administrative Review Officer to
       whom an appeal shall be referred, together with the address, telephone number,
       and e-mail address for such person, to any party requesting such information.
4. Form and Timing of Appeal. The aggrieved party must submit its Request for
Administrative Review (attached as Appendix 1), in writing, to the Administrative Clerk
with a copy to the Authority, within thirty (30) calendar days following the date of the
PRC’s adverse decision. Such filing shall include:
       a. A written statement of the aggrieved party’s reasons for believing that the
       decision was in error and should be reversed, together with documentation
       supporting the appellant’s position; and


                                           47
Case: 4:19-cv-03099-RWS Doc. #: 43-1 Filed: 09/08/20 Page: 52 of 54 PageID #: 656




       b. A copy of the decision of the Authority or Program Review Committee being
       appealed, together with all supporting documents submitted by the Authority to
       the Contracting Agency and the PRC, as applicable, in conjunction with the
       application or decision.
       c. If desired by the aggrieved party, and if applicable, the aggrieved party may
       also provide evidence that the aggrieved party has cured any circumstance that
       resulted in a denial of or removal of eligibility.
               i. the evidence provided must be such that the Authority will have a
               reasonable opportunity to review and make a determination.
       d. Three copies of the Request for Administrative Review and all supporting
       documentation.
5. Filing Late Appeals. The Administrative Review Officer may accept an appeal later
than 30 calendar days after the date of the decision if such Officer determines that there
was good cause for the late filing of the appeal. It shall be the aggrieved party’s
responsibility to submit a written request for such extension along with the appeal to the
Administrative Review Officer as soon as practicable along with an explanation and any
related supporting documentation regarding the reasons for the delay.
6. Status During Appeal Process. Until the Administrative Review Officer makes a
decision with respect to the appeal, the decision of the Authority and/or Program Review
Committee, as applicable, shall remain in effect.
7. Ex Parte Communication with the Administrative Review Officer Prohibited. No
employee of the Authority, no member of the PRC and no person associated with the
appellant in any way shall communicate with the Administrative Review Officer
regarding the merits of the matter without the knowledge of the other party for the
duration of the appeal process.
8. Notices Required and Responses Permitted. Upon receipt of a timely filed appeal,
the Administrative Clerk shall provide notice to the appellant, acknowledging receipt of
its appeal. The Administrative Clerk must provide to the Authority a complete copy of
the appeal submitted by the appellant. The Authority shall have thirty (30) calendar days
from receipt of the notice of appeal within which to prepare and submit a response to the
Administrative Review Officer. Such response shall be based upon and include only such
information as was in the Authority’s and/or PRC’s possession at the time of the decision
being appealed and shall not include a reinterpretation or changed opinion of information
available at the time of the decision being appealed. Such response may include:
       a. A narrative statement explaining the reasons the decision of the Program Office
       and/or Program Review Committee should not be reversed; and
       b. Copies of evidence in the Authority’s/PRC’s possession at the time of the
       decision being appealed demonstrating why the decision was appropriate.


                                           48
Case: 4:19-cv-03099-RWS Doc. #: 43-1 Filed: 09/08/20 Page: 53 of 54 PageID #: 657




9. Appellant Reply Permitted. Upon receipt of the Authority’s response, the appellant
may reply to such response, provided that such reply is submitted within fifteen (15)
calendar days following the date a copy of the response was received by the Authority.
Such response shall only address issues set forth in the Authority/PRC response and shall
not introduce any new evidence, except that, in submitting a reply, the Appellant may
introduce evidence that Appellant has cured any circumstance that resulted in a denial of
or removal of eligibility via the process of Decertification.
10. Authority/PRC Rebuttal Permitted. Upon receipt of the appellant’s reply, the
Authority/PRC may, within (15) calendar days following the date a copy of the reply was
received, submit a rebuttal to any statements contained in the appellant’s reply. Such
rebuttal shall only address issues set forth in the appellant’s reply and shall not introduce
any new evidence, except that if the Appellant has introduced evidence that Appellant has
cured any circumstance that resulted in a denial of or removal of eligibility, the rebuttal
of the Authority/PRC may also address such evidence.
11. Extensions of Time. The Administrative Review Officer may extend any time period
set forth in this section upon the written request of a party and a showing of good cause,
provided, however, that no extension shall be granted for a time period in excess of forty-
five (45) days. The Administrative Review Officer shall notify all parties in writing of a
decision to grant any such extension.
12. Administrative Review. The Administrative Review Officer shall conduct a de novo
review of the matter based solely on evidence submitted to the Authority during the
certification review process and shall, within fifteen (15) days following the submission
of an appeal and all responses permitted by Section D above (or the expiration of all time
periods for the filing of such responses), make a decision with respect to the appeal based
solely on the evidence.
       a. The Administrative Review Officer shall base all decisions on the status and
       circumstances existing as of the date of the Authority’s/PRC’s decision, except
       that the Officer shall also consider evidence regarding whether the Appellant has
       cured any circumstance that resulted in a denial of or removal of eligibility if the
       Appellant submits such evidence.
       b. The Administrative Review Officer shall disqualify any evidence based on the
       Authority’s reinterpretation or changed opinion of information available to the
       Authority at the time the decision being appealed was made unless such evidence
       relates to the new evidence submitted by Appellant during the appeal process that
       Appellant has cured any circumstance that resulted in a denial of or removal of
       eligibility.
       c. If it appears that the evidence is incomplete or unclear with respect to matters
       likely to have a significant impact on the outcome of the appeal, the
       Administrative Review Officer may remand the matter to the Authority or the
       PRC as applicable, with a request for clarification or augmentation of the


                                             49
Case: 4:19-cv-03099-RWS Doc. #: 43-1 Filed: 09/08/20 Page: 54 of 54 PageID #: 658




       evidence and/or decision before making a finding. The Administrative Review
       Officer may also remand a matter to the Authority or PRC for rehearing and re-
       deliberation consistent with these Rules.
13. Administrative Review Decisions and Notice. If the Administrative Review Officer
does not remand the matter to the Authority for additional investigation, based upon
presenting new evidence that the Appellant has cured any circumstance that resulted in a
denial of or Decertification, the Officer shall, after reviewing the evidence, issue a
decision. The Administrative Review Officer’s decision shall state whether or not the
actions/decisions of the Authority and/or PRC should be reversed or upheld. The
Administrative Review Officer shall provide written notice of its decision to the
appellant, to the Authority, and, as applicable, to the PRC promptly after such decision is
made. Such notice shall include the decision and the reasons for the decision, including
specific references to the regulations and evidence presented that supports each reason for
the decision. If the Administrative Review Officer rules in favor of the appellant, the
notice shall direct the Authority and/or PRC, as applicable, to take steps to reverse the
original decision.
14. Decisions Shall Be Administratively Final. All decisions of the Administrative
Review Officer shall be administratively final and shall be deemed to be the final
decision of the City. An aggrieved party may seek review of this decision pursuant to
Section 536.150 RSMo. and this shall be an aggrieved party’s exclusive judicial remedy.
15. Authority Action Following Administrative Review Officer’s Decision. The
Authority and/or PRC, as applicable, shall take the action(s) directed by the
Administrative Review Officer, if any, as quickly as possible but in no event shall more
than five (5) calendar days elapse from the time of such notice before such direction is
implemented.




                                            50
